UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, KS 66214 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(913) 307-1000 Securities registered pursuant to section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $ .10 per share Nasdaq Capital Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Registration S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNo x The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sales price of its common stock on December 31, 2006 as reported on the Nasdaq Capital Market, was approximately $39,390,000. The number of shares outstanding of the registrant's common stock, as of August 16, 2007, was 8,152,000 shares. 2 DOCUMENTS INCORPORATED BY REFERENCE The information required for Part III of this Annual Report on Form 10-K is incorporated by reference from the Registrant's Proxy Statement for its 2007 Annual Meeting of Shareholders to be filed with the Securities and Exchange Commission within 120 days after the end of the Registrant's fiscal year. PART I Item 1.Business. Overview Mediware Information Systems, Inc. (including its subsidiaries, “Mediware” or the “Company”) is a New York corporation incorporated in 1970 with its corporate headquarters at 11711 West 79th Street, Lenexa, Kansas.The Company maintains an Internet website at www.mediware.com, at which reports filed with the Securities Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”), can be obtained under “Filings” without charge as soon as reasonably practicable after filed or furnished with the SEC. Mediware develops, markets, licenses, implements and supports clinical management information solutions.The Company's solutions are primarily designed to create an automated “closed loop” clinical system for the management of medication and blood in hospitals, blood centers, and long-term care and behavioral health facilities.The Company’s solutionstypically consist of the Company's proprietary application software, third-party licensed software and third-party hardware.Mediware sells implementation, training, and annual software support services with software systems.The Company also maintains a perioperative management software product used by hospitals in the United States.Mediware provides annual software support services to its perioperative software customers, but on July 20, 2007, Mediware announced that it stopped actively marketing its perioperative management products and does not expect to market these products in fiscal year 2008. Mediware markets its blood management products primarily in the United States.The Company markets its medication management solutions in the United States and in the United Kingdom, with different software systems designed for the specific requirements of each market.The Company has operations in the United Kingdom relating to the systems licensed and sold primarily in that market.All other operations are in the United States. Market Positioning Mediware’s products have been designed to address significant clinical issues in the healthcare industry.Traditional healthcare environments include collections of disparate information systems and manual processes used by clinicians throughout the care process.The result is reduced efficiency and increased safety risks due to the potential for human error and delayed access to patient information and records as patients progress through the continuum of care. When dealing with blood or medications, errors and delays can often result in tragic consequences.The Company’s products address these clinical issues with “suites” of applications that provide clinicians one data environment for the information relating to the prescribing, preparation, and administration of drug and/or blood therapies.The Company’s two primary product lines manage each step of the therapeutic process, including: ordering, fulfillment, administration, and documentation.Mediware’s products provide care providers a “closed loop” process for blood and medication therapies.The Company believes this closed loop process differentiates it from the industry’s catalog and “best of breed” vendors.The process-centric integrated data environments provided by Mediware’s blood and medication management solutions seamlessly extend the discipline and controls of the pharmacy and blood bank to patient units, operating room suites, and other venues where adverse events occur. 3 On July 20, 2007, Mediware announced the consolidation of its three business divisions into a single operating unit to eliminate redundant business functions, improve efficiencies and lower operating costs.The Company expects the consolidation to permit more investment in the blood and medication management product lines and to accelerate the growth of the Company’s closed loop blood and medication management product lines without negatively impacting the delivery of its services.At the same time, the Company also announced its intention to stop actively marketing its perioperative management products to focus resources on enhancing and expanding its strategic product direction. The Healthcare Information Systems Industry The healthcare industry in the United States is highly fragmented, complex, and inefficient. Comparatively, the healthcare industry has invested less in information technology than many other industries. While advances in medical technology have provided physicians, nurses and other caregivers leading edge diagnostic and therapeutic technologies, the information systems supporting the management of clinical processes in complex healthcare organizations have made insufficient progress.A substantial portion of clinical workflow still depends upon manual paper-based processes interfaced with various automated or semi-automated functionally oriented clinical systems.Examples of functionally oriented clinical systems include pharmacy, radiology, blood bank and nursing documentation. As a result, the health care industry is generally economically inefficient and produces significant variances in medical outcomes.While waste and utilization rates are rarely made public, patient safety and the publicity surrounding medical errors have focused a tremendous amount of scrutiny on hospitals and care providing institutions. Recent news reports and professional studies have highlighted patient safety errors and influenced governmental activity. For example: · In July 2006, the Institute of Medicine published a study on medication errors.The study found that on average a patient suffers one medication error every day the patient stays in the hospital.The study concluded that 1.5 million people are harmed and thousands are killed each year in hospitals due to medication errors.In addition to the patient risk, the study estimated that errors cost the nation at least $3.5 billion annually. · In September 2007, The Joint Commission Journal on Quality and Patient Safety included a study on medication errors.The study found that almost 5% of the medication errors identified were attributable to the use of medication abbreviations that resulted in miscommunication.It found that 81% of such errors occurred during prescribing, 14% occurred during transcribing and 3% occurred during dispensing.The study suggested that electronic medication ordering tools can help reduce this source of human error. · The Joint Commission on Accreditation of Healthcare Organizations (“JCAHO”), which has oversight responsibility for hospitals, has the authority to revoke the accreditation of hospitals that fail to meet JCAHO standards of care.A hospital’s failure to meet JCAHO’s standards could result in the loss of critical Medicare and Medicaid reimbursement revenue.JCAHO’s mandates require hospitals to document all of a patient’s home medication when a patient is admitted to the hospital or enters the emergency room, and to reconcile that list with the medications prescribed in the hospital and repeat this process when the patient is transferred in the hospital and when the patient is discharged. · The Serious Hazards of Transfusion (“SHOT”), an on-going study in the United Kingdom, reviewed facilities accounting for 92% of that country’s blood supply.Of the errors identified, 15% resulted from errors during requesting, prescription or sample collection; 29% occurred in the blood bank and 50% were due to error when collecting and/or administering blood.The study also found that the single most important factor in transfusion errors is misidentification of the patient.As a result, the study recommended the evaluation of computerized aids and barcode technology to confirm that the correct unit of blood is administered. The Company believes that in addition to healthcare industry evolution and studies like those identified, the impact of specific potential health threats such as the variant Creutzfeldt-Jakob (mad cow) virus will require healthcare organizations to re-examine their ability to track and analyze patients, donors, procedures and outcomes.Mediware's products, which integrate operating and clinical systems, are targeted to facilitate solutions to these healthcare industry issues. 4 The Company anticipates that the continued increase in government regulation, public and competitive pressure regarding errors occurring in hospitals, and new health threats, will increase the industry’s expenditures on clinical information systems.Mediware believes that its product strategy and offerings provide an alternative to monolithic solutions architectures of disparate systems and can play a role in moving healthcare IT standards forward to deliver significant results for customers. Competition in the market for clinical information systems is intense.The principal competitive factors are the functionality of the system, its design and capabilities, site references, ability to install, process redesign capabilities, reputation, software platform, the potential for enhancements, price, departmental versus enterprise sales and salesmanship.Also key is the strategic position the incumbent, or major healthcare information systems vendor, has in the customer site. Different dynamics and competitors, however, affect each of the Company's products and each sale. Blood Management Products The Company supplies information and management software systems to blood donor and transfusion centers.Hospitals and blood centers face pressures to manage blood inventory and improve the safety of the blood supply by reducing errors, improving screening and increasing throughput and cost efficiencies.These pressures exist despite pressures across the healthcare industry to reduce costs and to address ongoing personnel shortages.Mediware's user-friendly blood management software systems are intended to help hospitals and blood centers address these issues.The software is designed to reduce costs through automatic report production, decreased paperwork, and automated billing.The Company's products are also designed to improve blood supply safety and the productivity of blood center personnel through the use of user-defined truth tables and automatic linking to donors' historical records, among other features.Donor recruitment programs may also be enhanced though Mediware’s donor software by making tele-recruiters more productive. The Company’s current blood transfusion product isHCLL™.During fiscal 2005, the Company received 510(k) clearance for its complementary HCLL donor software product for use in hospital-based donor centers.HCLL Transfusion and HCLL Donor are clinical applications that address blood donor recruitment, blood processing and transfusion activities for hospitals and medical centers.These systems are designed to be user intuitive, scalable, and support product management, resource management, quality control and testing.They include advanced data mining and data management intelligence capabilities, which can be utilized by facilities of all sizes, including, small hospitals, large medical centers, multi-facility enterprises and central transfusion services.HCLL software also can address the needs of hospitals for operating centralized transfusion services, an area identified as a key to controlling the rising cost of blood products.The HCLL software is already in productive use at nearly 60 sites. The Company also provides large complex blood centers tools for donor targeting, donor recruitment,donation management, unit testing, blood component manufacturing, inventory control and distribution through its LifeTrakâ software.LifeTrak software can operate in multiple operating environments enabling each customer to configure hardware according to its own needs and budgetary constraints.The Unix-based LifeTrak software system is more suitable for larger complex customer donor sites, while the HCLL Donor system is generally a more cost effective solution for hospitals and smaller donor centers. In October 2005, the Company announced the “sunset” of Hemocare® and LifeLine™, its two legacy blood transfusion products, which were originally installed in the early 1980s.The final sunset date was June 30, 2007.The Company entered into license agreements representing approximately 300 current and new customer sites for the HCLL software since its sunset program was announced. The Company continues to concentrate on increasing the number of users and licensees of its HCLL and LifeTrak software, with a focus on large sophisticated healthcare institutions that are best positioned to take advantage of the robust functionality and enterprise-level capabilities in the software. 5 The Company is also looking to new products and markets to continue its growth.In early fiscal year 2008, the Company announced its new BloodSafe™ suite of products.The BloodSafe suite includes hardware and software which enable healthcare facilities to securely store, monitor, distribute and track blood products from locations removed from the hospital’s physical blood bank. Components of the BloodSafe suite include blood tracking and monitoring software, computer controlled refrigerators, and handheld point of care tools to verify accurate patient identification and document transfusion activities. BloodSafe can be integrated with Mediware’s HCLL system or operate on a stand-alone basis.Additionally, the Company believes it is positioned to benefit from the emerging biologics market, which includes, among other things, bone, tissue and cord blood stem cells.The Company expects the biologics markets to become subject to regulatory scrutiny.As a result, the Company is developing software products that address the management of non-blood biologics. In addition to its sale of software, the Company generates revenue from professional services and post-contract support.These ongoing support contracts have recently accounted for over 50% of revenue from blood management operations and are recurring in nature. The blood management products are marketed primarily through the Company’s direct sales force.Additionally, the Company is working to develop complementary reseller relationships for products. The blood management products compete primarily with vendors of laboratory information systems ("LIS") providing a blood bank subsystem as a part of their laboratory product, as well as other companies that market stand-alone blood bank systems. The LIS vendors are much larger companies with greater technical, marketing, financial and other resources than the Company.The Company believes, however, that due to the functionality of the HCLL software, the Company is well-positioned in the blood bank system market and that it has a good reputation with its customers, including many of the most sophisticated healthcare systems in the United States. Medication Management Products The Company supplies medication management solutions to hospitals, mental health facilities, penal institutions and other institutions that require the administration and management of medication.The Company’s medication management solutions are designed to help customers improve patient safety while reducing costs and improving clinical documentation.Additionally, the solutions help medical facilities comply with increasing regulatory and governmental requirements. The Company’s principal software product for medication management is WORx®, a core pharmacy information system designed to manage inpatient and outpatient pharmacy operations.WORx has features and functions designed to help improve patient safety and manage pharmacy operations effectively.Since its introduction, WORx has been licensed for use at approximately 250 customer sites.The product's market acceptance encompasses hospitals of all sizes, including multi-facility healthcare systems. In fiscal 2004, the Company released two new medication management products, MediCOETM and MediMAR®.These products are fully integrated with the WORx software and provide a complete closed loop drug therapy management system with a physician order entry module (MediCOE) and nurse point of care administration and bedside documentation module (MediMAR). The MediCOE software provides clinicians an efficient, effective method to enter medication orders and manage drug therapy.Orders entered in the MediCOE software undergo a prospective evaluation based on the patient’s current medical profile to identify potential adverse outcomes.Potential problems can be identified by the clinician at order entry and can be corrected or explained at the point of care.The MediMAR software, on the other hand, serves as an electronic medication administration and bedside documentation record.It produces a dynamic and complete representation of the patient’s medication profile, including clinician orders, medication list, allergies and notes or alerts to increase patient safety. The MediMAR software uses bar code, wireless, handheld, and other technologies to allow caregivers efficient and accurate methods to document patient medication administration. The MediCOE and MediMAR products have been installed and are in productive use in two and five separate customer sites, respectively. 6 In March 2007, the Company introduced MediREC, a new medication management tool.This new product assists in achieving compliance with a recent JCAHO mandate, which requires hospitals to document all of a patient’s home medications when a patient is admitted or enters the emergency room, and to reconcile that list with the medications prescribed in the hospital.That process must be repeated each time the patient is transferred within the hospital and again when the patient is discharged. The Company continues to target its large WORx software customer base and new customers with the MediCOE and MediMAR products and has begun marketing MediREC to this customer base and new customers as well.The Company is also beginning to increase its focus on behavioral health and other specialty healthcare markets where the integrated features and functionality included in the WORx, MediMAR, MediCOE and MediREC software products can provide a fully integrated medication management solution. Selling the Company’s full suite of medication management products is a complex process (WORx, MediMAR, MediCOE and MediREC) involving multiple hospital departments and, therefore, results in substantially longer sales cycles compared to stand-alone WORx sales.This has resulted in less predictable contract closures and a need to recognize software license revenue over multiple quarters (in some cases).The Company sold its MediMAR product to three customers during the year ended June 30, 2007, and sold its MediCOE software to one customer during the year ended June 30, 2007.Mediware is licensing MediREC to its customers on a recurring, transaction basis and expects the sale and implementation cycles for MediREC to be substantially shorter than for the full suite of products.As a result, the Company expects more sales of MediREC in the near term, but also expects the revenue associated with MediREC to start more slowly and expects the revenue to build over time.During fiscal 2007, the Company executed MediREC agreements for use at four customer sites. The Company generates revenue from medication management software sales, professional services and post-contract support.Support contracts currently account for over half of the revenue from medication management operations.As the sale of MediCOE and MediMAR products increases, the Company expects that license fee revenue will increase and support revenue will make up a smaller portion of the Company’s revenue.In addition, the Company expects that the recurring transaction revenue from MediREC will build throughout the course of fiscal year 2008. The Company’s medication management products compete against the products of the other niche competitors’ and some of the largest providers of healthcare information technology, including Cerner, General Electric, Siemens, Eclipsys and others.These competitors often have significantly greater resources than Mediware, but the Company believes that its products are well positioned and have functionality that can lead to growth.The medication management products are marketed directly through the Company’s sales force and other marketing channels, including reseller agreements with distribution partners and focused sales channels. The Company's United Kingdom operating business is JAC Computer Services, Ltd. (“JAC”).JAC markets and provides support forits pharmacy management and electronic prescribing systems throughout the U.K., Ireland and South Africa.JAC includes an installed base of over 250 customer sites, representing over 90 National Health Service (“NHS”) acute hospitals or trusts.JAC’s product offering includes JAC’s Pharmacy Management System and Electronic Prescribing module.The prescribing module is a medication management solution complete with physician medication order entry and nursing medication administration.This module has been installed in 14 U.K. customer sites and allows hospitals to improve patient safety relevant to medication management.The Company’s Pharmacy Management system product handles medication tracking from ordering and delivery to dispensing.The installed base includes approximately 36% of the trusts within the NHS. In the beginning of 2004, the NHS in England initiated an historic national program to purchase healthcare IT.The government has identified that program as the “Connecting for Health” program.This program is designed to develop an integrated clinical software solution for hospitals in order to support the modernization of patient care in England.The NHS has entered into contracts to license software and services, but the program has experienced delays.JAC has been able to work with the integrated service providers and the government to position itself favorably as a provider of software, and the Company expects that as the delays are resolved, JAC will benefit from the Connecting for Health Program. 7 Perioperative Management Products Mediware has historically supplied information and management software systems to hospitals for use in the operating room setting.Mediware’s perioperative management software provides scheduling tools and a comprehensive database that can assist operating room management personnel with management tools, information and reports that are needed to identify performance improvement opportunities. The Company’s lead perioperative management product is Perioperative Solutions™, which provides the operating room with the broad scope of software functionality needed in a well-managed perioperative department. The Company’s PS Tracker™ and PS Clinical Intelligence™ are software modules that allow Perioperative Solutions customers to mine the comprehensive database created by Perioperative Solutions to improve operations and manage costs and to automate surgeon-specific preferences by analyzing case histories. On July 20, 2007, the Company announced that in conjunction with the consolidation of its three business divisions into a single operating unit, it no longer intends to invest in the growth of the perioperative management products.However, the Company will continue to provide support service to its existing perioperative management products and consider other strategic alternatives for this product line.See Note 14, Subsequent Event, for further information. Research and Development Expenditures for software development include amounts paid for both capitalizable and noncapitalizable development projects.Expenditures for software development for fiscal 2007, 2006, and 2005 were $8,208,000, $8,820,000 and $8,840,000, respectively.Of the total expenditures during fiscal 2007, 2006 and 2005, $4,146,000, $4,565,000 and $5,300,000, respectively, were capitalized. The Company plans to continue to commit substantial resources to the development of its products. Employees As of June 30, 2007, the Company had 201 full-time employees of which 181 were employed domestically.Approximately 20 employee positions were eliminated on July 20, 2007 in connection with the Company’s consolidation of its business units.None of the Company's employees are covered by collective bargaining agreements. The Company believes that its employee relations are good. The Company also relies on the services of a number of consultants to supplement its employee base.The number of consultants varies from time to time based on the Company's needs and the various stages of its development projects. At June 30, 2007, there were 15 consultants working on various projects. 8 Seasonality The Company's operations are not subject to seasonal fluctuations. Geographic Information (Amounts in thousands) For Year Ended June 30, 2007 2006 2005 Revenue United States $ 36,749 $ 33,607 $ 32,777 United Kingdom 4,443 4,264 3,782 Total $ 41,192 $ 37,871 $ 36,559 As ofJune 30, 2007 2006 2005 Long-lived assets United States $ 22,494 $ 24,012 $ 24,622 United Kingdom 560 580 607 Total $ 23,054 $ 24,592 $ 25,229 The Company believes that the principal risks distinguishing its foreign operations are fluctuations in the exchange rates between British pounds and U.S. dollars, the distinct medical regulatory environment of the United Kingdom and the market involvement of the NHS. Backlog At June 30, 2007, the Company had a backlog of $25,461,000, of which $1,586,000 related to contracted software and hardware sales and $23,875,000 related to implementation, training and deferred support and maintenance services.Software sales and services backlog consist of products and services sold under signed contracts, which have not yet been recognized as revenue.At June 30, 2006, the Company had a backlog of $18,288,000, of which $852,000 related to contracted software and hardware sales and $17,436,000 related to implementation, training and deferred support and maintenance services. Item 1A.Risk Factors. This Annual Report on Form 10-K contains forward-looking statements. This Annual Report on Form 10-K contains forward-looking statements.Statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements within the meaning of Section 21E of the Securities Exchange Act. The words “believes,” “anticipates,” “plans,” “seeks,” “expects,” “intends” and similar expressions identify some of our forward-looking statements.Forward-looking statements are not guarantees of performance or future results and involve risks, uncertainties and assumptions. Factors discussed elsewhere in this Form 10-K could also cause actual results to differ materially.Set forth below are some of the risks and uncertainties that, if they were to occur, could materially adversely affect our business or that could cause our actual results to differ materially from the results contemplated by the forward-looking statements contained in this report and other public statements we make. We undertake no obligation to publicly update or revise any forward-looking statements. 9 Our revenue will be adversely affected after June 2007 by the loss of revenue derived from the sunset of the legacy blood management products. Over the last few years, we have experienced increased revenue as a result of the migration of our customers from our legacy blood bank products to our HCLL software product.The final sunset date for these legacy products was June 30, 2007.Following fiscal year 2007, we expect systems sales revenue from blood management products to decrease.As a result, we currently expect lower overall revenues and net income in fiscal year 2008 compared to fiscal year 2007. The changing members of our senior management team create special risks for us. On June 26, 2007, the Company’s Chief Executive Officer and President and Director, James Burgess, notified the Board of Directors of his resignation effective in September, 2007.On June 29, 2007, the Company’s Board of Directors appointed John Damgaard, Vice President and General Manager of the Company’s Blood Management Division, as Chief Operating Officer of the Company.Our former General Manager of Medication Management, Mr. Kevin Ketzel, announced his departure upon the consolidation of our business units on July 20, 2007.Mr. T. Kelly Mann was named President and Chief Executive Officer on September 4, 2007.Our senior executives (other than Mr. Mann), Messrs. Blay, Damgaard, Weber and Williams, have an average tenure of four years.As the new management team is solidified and new roles in the Company are defined, our short-term and long-term direction may change, and the changes may not improve our future results of operations or financial condition.In addition, the Company will incur additional expense associated with the compensation of its new CEO even though his future productivity is uncertain and there is no guarantee that he will have a positive impact on our revenues, operations or results of operations. If we do not managethe personnel changes associated with our business unit consolidation effectively, our financial performance could be harmed. We have recently made strategic changes that have placed, and will continue to place, pressures on our management, administrative and operational infrastructure as well as on our results of operations.On July 20, 2007, the Company announced the consolidation of its three business units into a single operating unit.In conjunction with this consolidation, the Company closed a small office and reduced its workforce by approximately 10%.These departed employees possessed knowledge of our business, relationships with our customers and other employees and skills that were not replaced.In the consolidated structure, employees who previously worked in separate divisions must work together and new operational roles must be refined, which may cause employees to become dissatisfied and less productive or to terminate their employment with us.The organizational realignment and personnel changes may make it more difficult for us to ensure that we operate efficiently and effectively.In addition, the Company will incur additional expense associated with one-time termination benefits, early contract termination costs and facility consolidation costs.Actual amounts incurred may exceed amounts expected.See Note 14, Subsequent Event, for further information. Our future growth depends in large part on customer acceptance of our MediMAR and MediCOE products. While we believe that each of our medication management products are positioned to succeed in the market place, there is no assurance that customers will accept our MediMAR and MediCOE products and strategy to the extent that we expect. We are now targeting our large WORx software customer base and certain niche markets for the sale of the MediMAR and MediCOE products, and the new products are attracting new potential WORx software customers as well. The sales for the full suite of medication management products require broad acceptance throughout the hospital and reflect changes in workflows that create longer sales cycles for MediCOE and MediMAR products compared to stand-alone WORx sales.While we anticipate the adoption of these products, the sales of MediMAR and MediCOE may instead reflect a lack of market acceptance of our products.In the event that MediMAR and MediCOE are not accepted in the marketplace, our system sales would suffer, our service revenues for these products would be diminished and our investment in developing, as well as marketing, these products could be impaired. 10 Our United Kingdom business is subject to risks that are different from our other businesses. Approximately 27% of the revenues related to our medication management products and services is based on business conducted in the United Kingdom. These foreign operations encounter risks and uncertainties specific to the United Kingdom such as: · government spending, including spending under England’s Connecting for Health Program · regulation of our products, customers and employees · uncertain contract terms and conditions · trade protection regulation · taxation · economic conditions · customer demands and payment practices and · changing competitors. Additionally, foreign operations expose us to foreign currency fluctuations that could impact our results of operations and financial condition based on the movements of the applicable foreign currency exchange rates in relation to the U.S. Dollar. Mediware has not entered into any derivative financial instrument to manage foreign currency risk and is currently not evaluating the future use of any such financial instruments. Our proprietary information could be misappropriated, and we may be subjected to costly third party intellectual property claims. We rely upon a combination of trade secret, copyright and trademark laws, license and marketing agreements, and nondisclosure agreements to protect our proprietary information, including our software. We have not historically filed patent applications covering our software. As a result, we may not be able to protect against the misappropriation of our intellectual property.Furthermore, we could be subject to claims by third parties, including competitors and creators of open-source code, that we are misappropriating or infringing intellectual property or other proprietary rights of others. These claims, even if not meritorious, could require us to: · spend significant sums in litigation · pay damages · develop non-infringing intellectual property and · acquire costly licenses to the intellectual property that is the subject of asserted infringement. We may be unable to develop non-infringing products or services or obtain a license on commercially reasonable terms, or at all. We may also be required to indemnify our customers if they become subject to third-party claims relating to intellectual property that we license or otherwise provide to them, which could be costly. 11 Termination of licenses or modifications of third party software licenses we rely upon could adversely affect our products. We license third-party software products that we incorporate into our own software products. These products may include operating systems, relational database management systems, knowledge/clinical databases and other key systems. The termination by any third-party vendor of our licenses to use these products, or a significant change to a relied upon product, could have a material adverse effect on our operations.Changes to the third-party products could also cause: · our software to become inoperable · features and functions to become unavailable or · materially reduced product performance. Although alternate software products may be available, we could incur substantial costs if we are required to adapt our products to alternative third-party software products. Furthermore, adaptation would take time and initial adaptations may be imperfect and/or products may be inoperable or perform poorly as a result. For example, the third party provider of drug information included in our WORx software has announced plans to change the format in which it provides drug information to us.If we are unable to modify our software to address such changes in a manner that is satisfactory to the third party provider or our customers, such failure could cause our WORx solution to be less effective and have an adverse effect on our customer relationships. If we are unable to enhance our relationships with our third party resellers, our ability to market products may be adversely affected. We currently have important relationships with third party resellers of our products. If we are not able to continue or enhance our current relationships or develop new relationships, our future revenues could decrease. Our newest product offerings rely on third-party products. Our newest offerings, the MediREC software product and the BloodSafe suite of products, rely substantially on third-party products.If our relationship with the third-party providers of these products changes or if the third-parties are unable to provide their products to Mediware, our strategy for growth relating to the MediREC and/or BloodSafe products would be negatively impacted. Hospital networks reduce our sales opportunities and may reduce profitability. Many hospitals are consolidating and forming (or becoming part of) integrated healthcare delivery networks. The formation of these networks might reduce the number of discrete prospects we may target on a “Best of Suite” basis and could provide more negotiating leverage to our prospective customers. These events could reduce our sales prices, increase the length of our sales cycle and otherwise could negatively affect our revenue and income. 12 Significant competition may reduce our profit margin. The market for healthcare information systems is extremely competitive. Our competitors include Siemens AG, McKesson Corporation, Eclypsis Corporation, Misys PLC, Global Med Technologies, Inc., SCC Soft Computer, Cerner Corporation and GE Healthcare, each of which offers products that compete with certain of our offerings. Many of our competitors have greater financial, technical, product development, sales and marketing resources. A number of factors determine success or failure in our markets, including: · functionality of software products · quality of client references and the availability of client reference sites · underlying technical architecture · financial stability of the software provider · ongoing support of the system and · the quality and quantity of the sales organization. Our ability to maintain a positive stance in all of the above areas will affect our ability to compete successfully and maintain our profit margin. Our strategy includes licensing “Best of Suite” products to customers, which requires customer acceptance of our products and strategy. While we believe that each of our “Best of Suite” products is positioned to succeed in the market place, there is no assurance that customers will accept our “Best of Suite” strategy or accept our products to the extent that we expect. If our customers instead select a single-vendor, enterprise-wide system that automates all functions of the hospital, rather than thespecific processes targeted by our products, our sales will decrease. Our ability to generate revenue could suffer if we do not continue to update and improve our existing products and services and develop new ones. The pace of change in the markets we serve is rapid, and there are frequent new product and service introductions by our competitors and by vendors whose products and services we use in providing our own products and services. If we do not respond successfully to evolving industry standards, our products and services may become obsolete. We must introduce new healthcare information services and technology solutions and improve the functionality of our existing products and services in a timely manner in order to retain existing customers and attract new ones. However, we may not be successful in responding to technological developments and changing customer needs. Technological changes may also result in the offering of competitive products and services at lower prices than we are charging for our products and services, which could result in lost sales and lower margins. Our business may be adversely affected by changing technology that may render our technology obsolete. Changing technology will make it necessary for some of our software products to migrate to new software platforms in the coming years, which could require significant resources, could impact future plans for such products, and could adversely affect our ability to sell and develop new and competitive software products. In addition, new technology not currently in the mainstream could quickly enter the market and disrupt our existing business and customers’ need for our products. We will try to maintain state-of-the-art products, but new technologies in the marketplace could make our technology obsolete and our products unusable or hinder future sales. 13 We may pursue strategic acquisitions, investments, and relationships and may not be able to successfully manage our operations if we fail to successfully integrate such acquired businesses and technologies, which could adversely affect our operating results. As part of our business strategy, we may seek and complete strategic business acquisitions that that are complementary to our business. Acquisitions have inherent risks which may have a material adverse effect on our business, financial condition, operating results or prospects, including, but not limited to, the following: · failure to successfully integrate the business and financial operations, services, intellectual property, solutions or personnel of the acquired business · diversion of management’s attention from other business concerns · failure to achieve projected synergies and performance targets · loss of clients or key personnel of the acquired business · possibility that the due diligence process in any such acquisition may not completely identify material issues associated with product quality, product architecture, product development, intellectual property issues, key personnel issues or legal and financial contingencies, and · write-off of software development costs and amortization of expenses related to intangible assets. If we fail to successfully integrate acquired businesses or fail to implement our business strategies with respect to these acquisitions, we may not be able to achieve projected results or support the amount of consideration paid for such acquired businesses. Research and development is costly and may not produce successful new products. Our strategy relies on continuing innovation. We currently intend to continue investing in research and development of new products. However, our investment may not produce marketable product enhancements and new products. If a product or group of products is not accepted in the marketplace, that could adversely affect our business, results of operations and financial condition. In addition, the cost of developing new healthcare information services and technology solutions is inherently difficult to estimate. Our development and implementation of proposed products and services may take longer than originally expected, require more testing than originally anticipated and require the acquisition of additional personnel and other resources. If we are unable to develop new or updated products and services on a timely basis and implement them without significant disruptions to the existing systems and processes of our customers, we may lose potential sales and harm our relationships with current or potential customers. Developing new products would be difficult and take longer without the expertise of software engineers and third party consultants to develop our products. Developing new products is a complex and difficult process. We have historically relied on the development expertise of employed software engineers and third party consultants, who have significant product expertise. The departure of certain software engineers or the termination of consultants who are providing Mediware development and product services could materially impact Mediware’s software development processes and product expertise. In addition, because of the complex nature of software or the departure of programming personnel or consultants, we could encounter difficulties or delays in the development and implementation of new products if we lost such expertise. These employees and consultants generally can terminate their relationship with us at any time. 14 Our decision to no longer invest in the growth of the perioperative management products could alienate certain customers. While we believe that focusing our investment in the growth of our two core product lines provides Mediware its best opportunity for long-term growth, our decision to no longer invest in the perioperative management products could alienate certain current customers and have an adverse impact on the Company’s reputation in the market. New and changing government regulation creates compliance challenges. The healthcare industry is highly regulated and is subject to changing political, legislative, regulatory and other influences. Existing and new laws and regulations affecting the healthcare industry could create unexpected liabilities for us, cause us to incur additional costs and could restrict our operations. Many healthcare laws are complex and their application to specific products and services may not be clear. In particular, many existing healthcare laws and regulations, when enacted, did not anticipate the healthcare information services and technology solutions that we provide. However, these laws and regulations may nonetheless be applied to our products and services. Our failure to accurately anticipate the application of these laws and regulations, or other failure to comply, could create liability for us, cause us to breach our contracts and result in adverse publicity and negatively affect our businesses. Increasing government regulation may increase costs and reduce profitability. The hospitals that comprise the primary market for our products must comply with various U.S. and U.K. national, state and local statutes and regulations. The decisions and actions of various governmental and regulatory bodies administering these laws may significantly influence operations of hospitals, blood banks and healthcare organizations and could have a material adverse effect on our business, results of operations or financial condition. In addition, our blood management products are regulated as medical devices by the FDA. Blood bank software vendors are also subject to the FDA’s Quality Systems Regulations. Although we try to ensure that our internal quality system complies with federal guidelines, full compliance with existing or any future guidelines, or inspection procedures is unpredictable. We have dedicated substantial time and resources to comply with guidelines and regulations applicable to our blood management products. The FDA enforces compliance by using recalls, seizures, injunctions, civil fines and criminal prosecutions. Unsatisfactory compliance and the inability to timely remedy any non-compliance, resulting in any of the above actions, would likely have a material adverse effect on our business, financial condition and results of operations. If the FDA expands its scope of regulation to our medication management or perioperative management products, it would be costly to implement the FDA Quality Systems Regulation procedures.Furthermore, any new blood management products may not be approved by the FDA, which would diminish the value of our research and development for those products and could impair our future financial performance. Recent regulations relating to patient confidentiality may increase costs and reduce profitability. The Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) mandated significant changes in the regulatory environment governing the security and confidentiality of individually identifiable, protected health information. Most healthcare providers, healthcare clearinghouses and health plans (“Covered Entities”) were not required to comply with the standards adopted by the Department of Health and Human Services to implement HIPAA for security until April 21, 2005 and the standards for privacy until April 14, 2003. Although we are not a Covered Entity, most of our customers are Covered Entities. As Covered Entities, our customers must require their service providers to meet some HIPAA obligations. Accordingly, we have been subjected to some of these requirements. Furthermore, we are subject to contractual requirements arising from HIPAA that increase our liability and risks associated with the handling of individual protected health information. In addition, many states have passed or are evaluating local versions of HIPAA and we may not be able to comply with the terms of such new statutes.Evolving HIPAA-related laws or regulations could restrict the ability of our clients to obtain, use or disseminate patient information.This could adversely affect the demand for our solutions if they are not re-designed in a timely manner in order to meet the requirements of any new regulations that seek to protect the privacy and security of patient data or enable our clients to execute new or modified healthcare transactions.We may need to expend additional capital, research and development and other resources to modify our solutions and devices to address these evolving data security and privacy issues. 15 Our business is subject to the risk of product-related liabilities. All of our products provide data for use by healthcare providers in patient care settings. Our license agreements generally contain provisions intended to limit our exposure to product-related claims. These provisions, however, may not be enforceable in some jurisdictions or may not adequately limit our exposure. We maintain product liability insurance in an amount that we believe to be adequate for our intended purpose. However, insurance may not cover a claim brought against us. A successful claim brought against us could have a material adverse effect upon our business, results of operations or financial condition. System errors may delay product acceptance and adversely affect our operations and profitability. Despite testing, software products as complex as those we offer and use in a wide range of clinical and health information systems settings contain a number of errors or “bugs”, especially early in their product life cycle. Our products are clinical information systems used in patient care settings where a low tolerance for bugs exists. Testing of products is difficult due to the wide range of environments in which the systems are installed. Due to these factors, the discovery of defects or errors could cause: · delays in product delivery · poor client references · payment disputes · contract cancellations · contract disputes, including warranty claims and lawsuits and/or · additional expenses and payments to rectify problems. Any of these factors could delay our product sales or have an adverse effect upon our business, results of operations or financial condition. Government contracting frequently requires less favorable terms. Mediware is increasing its efforts to license its software to behavioral health, prisons and other state institutions.While we believe these markets present excellent opportunities, contracting with state and other government agencies frequently requires Mediware to accept less favorable contract terms and conditions, including warranties, performance obligations and limitations of liability. 16 Our operating results can fluctuate due to irregular system sales. Our revenue and results of operations can fluctuate substantially from quarter to quarter. System sales in any fiscal year depend substantially upon our sales performance and customers’ budgeting and buying practices. System sales may fluctuate due to: · contract activity · demand for our products and services · lengthy and complex sales cycles · customers’ internal budgets for new technology systems, customers’ technical resources to deploy technology and · customers’ personnel availability. Additionally, our ability to recognize anticipated revenue may be materially affected by the terms of a final contract. Factors that impact contract terms and revenue include the following: · systems contracts may include both currently deliverable and non-deliverable software products · customer needs for services that include significant modifications, customization or complex interfaces that could delay product delivery or acceptance · customer-specific acceptance criteria and · payment terms that are long-term or depend upon contingencies. The sales for the medication management “Best of Suite” products involve more hospital departments and longer implementation cycles. This exacerbates many of the foregoing risks. Our stock price may be volatile due largely as a result of relatively low trading volume. The trading price of Mediware’s common stock may fluctuate significantly from time to time. Generally, Mediware’s common stock has relatively low trading volume which can cause transactions in a relatively small number of shares to significantly impact the price of the stock. Item 1B.Unresolved Staff Comments. None. Item 2. Properties. The Company's corporate headquarters are located in Lenexa, Kansas, where it occupies approximately 18,000 square feet of leased space. The Company also leases office space in Oak Brook, Illinois (approximately 16,000 square feet); and Portland, Oregon (approximately 1,000 square feet), however, this lease agreement expires on May 31, 2008.The Company's United Kingdom operations are headquartered in Basildon, Essex, where it occupies leased space totaling approximately 6,000 square feet. 17 Item 3. Legal Proceedings. On March 6, 2006, Triad Laboratory Alliance, LLC d/b/a Spectrum Laboratory Network (“Spectrum”) filed suit against Mediware in the General Court for Justice, Superior Court Division, County of Guilford, North Carolina. The case was subsequently removed from North Carolina state court to the United States District Court for the Middle District of North Carolina. Spectrum seeks an unspecified amount of damages (exceeding $300,000) due to, among other things, Mediware’s alleged misrepresentations and breaches of warranties under its license agreement and the violation of the North Carolina unfair trade practices statute.Mediware counter-sued Spectrum for, among other things, breach of contract and misappropriation of Mediware’s intellectual property.In July 2007, the parties agreed to enter into binding arbitration.The lawsuits have been stayed while the case in proceeding through the arbitration process. On August 16, 2006, Mediware filed a lawsuit against Korchek Technologies, LLC (“Korchek”) in the United States District Court for the Eastern District of New York alleging breach of contract and tortious interference with Mediware's contractual relationships with certain customers.On September 28, 2006, Korchek filed an answer to Mediware's lawsuit denying any wrongdoing and filed a counterclaim. The counterclaim seeks unspecified damages and alleges, among other things, that Mediware has improperly interfered with Korchek’s prospective business relationships; disparaged Korchek, its president and its products and improperly induced Korchek’s customers to breach their contractual relationship with Korchek. In February 2007, the California Supreme Court denied the petition for a review filed by former Mediware employee Donnie L. Jackson, Jr. regarding the decision of the Third Appellate District in Sacramento, California to vacate the award of attorney’s fees previously obtained by Mr. Jackson and to remand the case to Superior Court of El Dorado County, California for further proceedings.Mr. Jackson had previously successfully moved for summary judgment on claims by GlobalMed Technologies, Inc. (“Global Med”)that he misappropriated trade secrets and breached certain contractual covenants.The trial court had awarded fees, costs and interest against Global Med based on Mr. Jackson’s employment contracts. In the event that Mr. Jackson ultimately prevails in this case, which was commenced on September 23, 2002 by Global Med, the Company would be eligible to be reimbursed for certain attorneys fees and costs plus interest advanced to Mr. Jackson by the Company in connection with Global Med’s claims.If Mr. Jackson does not prevail, Mediware could be responsible under an agreement with Mr. Jackson for damages and certain fees and costs awarded to Global Med, which could be material. In July 2007, Mediware and WakeMed, a hospital corporation based in North Carolina (“WakeMed”), settled their on-going contract actions against each other, which began June 2005 in federal court.Neither party has on-going obligations with others under the settlement agreement. In addition to the foregoing, Mediware is from time to time involved in routine litigation incidental to the conduct of its business, including employment disputes and litigation alleging product defects, intellectual property infringements, violations of law and breaches of contract and warranties.Mediware believes that no such routine litigation currently pending against it, if adversely determined, would have a material adverse effect on its consolidated financial position, results of operations or cash flows. Item 4. Submission of Matters to a Vote of Security Holders. None. 18 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company's common stock is traded on the Nasdaq Capital Market under the symbol MEDW. The following table sets forth the high and low sales prices for the Company's common stock for each quarterly period of the fiscal years ended June 30, 2007 and 2006, as reported by Nasdaq. 2007 2006 High Low High Low First Quarter $ 9.98 $ 7.30 $ 10.57 $ 7.82 Second Quarter $ 9.49 $ 7.50 $ 12.13 $ 7.68 Third Quarter $ 10.44 $ 8.05 $ 13.35 $ 9.75 Fourth Quarter $ 9.07 $ 6.70 $ 10.68 $ 8.65 As of August 16, 2007, there were approximately 1,230 shareholders of record of the Company's common stock. To date, the Company has not paid dividends to its shareholders.The Company does not currently intend to pay dividends, but it may review the benefits of paying dividends in the future. Equity Compensation Plan Information Plan category Numberofsecurities to be issued upon exercise of outstanding options Weighted-average exercise price of outstandingoptions Numberofsecurities remaining available for future issuance under equity compensation plans (excluding securities reflected in column(a)) (a) (b) (c) Equity compensation plans approved by security holders 1,022,000 $ 8.97 1,208,000 Equity compensation plans not approved by security holders -0- -0- -0- Total 1,022,000 $ 8.97 1,208,000 19 Stock Comparison Graph The following chart compares the cumulative total shareholder return on Mediware's common stock based on the closing bid price of Mediware's common stock for the five years ended June 30, 2007, with the cumulative total returns for the Russell 2000 Index and the Nasdaq Computer & Data Processing Services Stocks Index over the same period. The comparison assumes $100 invested in Mediware's common stock and in each of the foregoing indices and assumes reinvestment of dividends, if any. The stock price performance shown on the chart is not necessarily indicative of future performance. 20 Item 6. Selected Financial Data. (In thousands, except per share data) Statements of Operations Data For the years ended June 30, 2007 2006 2005 2004 2003 Revenue System sales $ 15,803 $ 12,164 $ 11,731 $ 12,421 $ 12,564 Services 25,389 25,707 24,828 24,233 20,419 Total revenue 41,192 37,871 36,559 36,654 32,983 Cost of sales Cost of systems (1) 2,905 2,197 2,262 2,392 2,487 Cost of services (1) 8,348 7,483 7,441 7,331 6,263 Total cost of sales 11,253 9,680 9,703 9,723 8,750 Gross profit (1) 29,939 28,191 26,856 26,931 24,233 Amortization of capitalized software 5,427 4,828 4,247 3,710 2,199 Software development costs 4,062 4,255 3,540 3,071 2,757 Selling, general and administrative 17,978 16,114 14,584 14,507 12,939 Proceeds from settlement - (614 ) Net interest and other income (1,145 ) (677 ) (235 ) (235 ) (56 ) Income before income taxes 3,617 3,671 4,720 5,878 7,008 Income tax expense (1,291 ) (1,343 ) (1,784 ) (2,271 ) (2,619 ) Net income $ 2,326 $ 2,328 $ 2,936 $ 3,607 4,389 Net income per common share Basic $ 0.29 $ 0.29 $ 0.38 $ 0.48 $ 0.60 Diluted $ 0.28 $ 0.28 $ 0.36 $ 0.44 $ 0.56 Weighted average common shares outstanding Basic 8,122 8,009 7,790 7,463 7,300 Diluted 8,427 8,288 8,152 8,174 7,844 Balance Sheet Data As of June 30, Cash and cash equivalents $ 22,789 $ 18,996 $ 14,839 $ 10,213 $ 7,525 Working capital 24,334 18,095 12,917 9,783 4,241 Total assets 59,320 53,723 49,533 46,202 38,806 Debt 4 29 54 1,494 1,387 Common stock and APIC 31,505 30,425 28,720 27,193 24,735 Retained Earnings (accumulated deficit) 10,413 8,087 5,759 2,823 (784 ) Total stockholders' equity 42,031 38,501 34,538 30,065 23,935 (1) Excludes amortization of capitalized software costs 21 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. Mediware is headquartered in Lenexa, Kansas and has operations throughout the United States and in the United Kingdom.Mediware develops, markets, licenses, implements and supports clinical management information software.The Company’s software systems are primarily designed to create an automated “closed loop” clinical system for the management of medication and blood in hospitals, long-term care, behavioral health, and blood centers.Each software system typically consists of the Company’s proprietary application software, third-party licensed software and third-party computer hardware.Mediware sells implementation, training, and annual software support services with each software system.The Company also maintains a perioperative management software product used by hospitals in the United States, and provides annual software support services to its perioperative software customers.At the beginning of fiscal year 2008, Mediware stopped actively marketing its perioperative management products and does not expect to market these products in fiscal year 2008. The Company’s offerings are designed to improve operational efficiency and increase patient safety by improving the availability, quality and timeliness of clinical information while enabling health care facilities to decrease expenses associated with managing these clinical processes.These benefits are of critical importance to clinicians and administrators who face increasing financial, regulatory and public patient safety pressures. On July 20, 2007, Mediware announced the consolidation of its three business divisions into a single operating unit.The changes to the operational structure are expected to reduce costs and lower corporate overhead, whichare expected to accelerate the growth of the Company’s two primary product lines, medication management and blood management.As a result of the consolidation, Mediware’s divisions no longer exist as of the date of the filing of this Annual Report on Form 10-K and, products and product lines are referred to in this Annual Report rather than divisions, even though those divisions existed prior to July 20, 2007. The Company seeks to develop strategic relationships that are complementary to its core markets and product set, and that provide a greater value proposition to the customer than could be realized without the strategic relationship. The Company's business strategy includes the possibility of growth through acquisitions and other corporate transactions. There can be no assurance that the Company will be able to identify or reach mutually agreeable terms with any strategic relationship or transaction candidate. For the year ended June 30, 2007, blood management products system sales accounted for 65.9% of all system sales by the Company and service revenues for the blood management products accounted for 50.9% of service revenues for the Company.Blood management sales significantly benefited from the non-recurring increased revenues associated with a legacy product sunset program.In fiscal year 2008 as compared to fiscal year 2007, the blood management system salesare expected to decline because the sunset program was substantially completed as of June 30, 2007.Service revenues for blood management products are expected to increase and somewhat offset the reduction in system sales in fiscal 2008 as implementations of HCLL software are completed.The Company believes that contract closures for the medication managementsuite of products will continue to be less predictable over fiscal 2008 and the recognition of license software revenue from future sales may be required to be recognized over multiple quarters.While the Company believes its new product strategies and offerings have positioned it for future growth, the Company expects lower revenues and net income in fiscal year 2008 compared to fiscal year 2007 as the Company returns to a business cycle that does not include a sunset program. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses.On an on-going basis, we evaluate these estimates, including those related to revenue recognition, capitalized software costs, goodwill, and stock-based compensation.We base these estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions.We believe the following critical accounting policies reflect our more significant estimates and assumptions used in the preparation of the financial statements. 22 Revenue Recognition The Company derives revenue from licensing its proprietary applications software and sub-licensed software, sale of computer hardware, transaction fees from software use and the services performed related to the installation, configuration, training, consultation and ongoing support of the software.Software license revenue is generally recognized when evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, collectibility is probable, vendor-specific objective evidence (“VSOE”) of the fair value of any undelivered element exists and no other significant obligations on the part of the Company remain.Revenue from the sale of hardware is generally recognized upon shipment. Fees for installation, training and consultation are recognized as the services are provided. Support and maintenance fees, typically sold on an annual renewal basis, are recognized ratably over the period of the support contract. The Company recognizes revenue in accordance with the provisions of the American Institute of Certified Public Accountants Statement of Position (“SOP”) 97-2, "Software Revenue Recognition" as amended by SOP No.98-4, SOP 98-9 and clarified by Staff Accounting Bulletin (“SAB”)101, SAB No.104 and Emerging Issues Task Force 00-21. If the Company enters into an arrangement with a client requiring significant customization of the software or services that are essential to the functionality of the software, the Company recognizes revenue derived from the sale of licensed software, sub-licensed software and services over the period the services are performed, in accordance with SOP 81-1, “Accounting for Performance of Construction-Type and Certain Construction-Type Contracts.” The Company considers many factors when applying accounting principles generally accepted in the United States of America related to revenue recognition.These factors include, but are not limited to: - contract terms, such as payment terms, delivery dates, and pricing of the various product and service elements of a contract - availability of products to be delivered - time period over which services are to be performed - creditworthiness of the customer - the complexity of customizations and integrations to the Company’s software required by service contracts - discounts given for each element of a contract and - any commitments made as to installation or implementation “go live” dates. Each of the relevant factors is analyzed to determine its impact, individually and collectively with other factors, on the revenue to be recognized for a particular contract with a customer.Management is required to make judgments regarding the significance of each factor in applying the revenue recognition standards, as well as whether or not each factor complies with such standards.Any misjudgment or error by management in its evaluation of the factors and the application of the standards, especially with respect to complex or new types of transactions, could have a material adverse affect on the Company’s future revenues and operating results. Allowance for Doubtful Accounts The Company maintains an allowance for doubtful accounts based on its estimates of collectibility.The Company bases these estimates on historical collections, performance and specific collection issues.If actual bad debts differ from the reserves calculated, the Company records an adjustment to bad debt expense in the period in which the difference occurs.If creditworthiness of the Company’s clients were to weaken or the Company’s collection results relative to historical experience were to decline, it could have a material adverse impact on operations and cash flows. Capitalized Software Costs Capitalized computer software costs consist of certain costs incurred to create and develop computer software products.The Company accounts for capitalized software costs in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 86, “Accounting for the Costs of Software to be Sold, Leased or Otherwise Marketed.”As such, the Company capitalizes all software production costs incurred upon the establishment of technological feasibility for the product or enhancement, which ceases upon its general release. 23 Technological feasibility occurs upon the completion of the planning, designing, coding and testing activities that are necessary to establish that the product or enhancement can be produced to meet its design specifications, including its functions, features and technical performance requirements. The Company amortizes capitalized software development costs for each product and enhancement over the estimated useful life of the product or enhancement, which ranges from 5 to 7 years.These estimates are based on available information, including product life cycles, past history with similar products, the market and anticipated market share for the product and other factors unique to the product. The Company reports capitalized software costs at the lower of unamortized cost or net realizable value.Net realizable value for capitalized software costs for each product or enhancement is determined by subtracting the estimated costs of completing and disposing of the product from the estimated future revenue of the product.These estimates are based on available information, including product life cycles, past history and market for the products or enhancement, the market share the Company expects to achieve, current and future pricing of the products, the existing customer base, and other factors unique to each product. The evaluation of net realizable value is inherently very subjective.However, the Company believes its calculation of net realizable value has historically been accurate in all material respects.Due to the size of our customer base, which generates a recurring support revenue stream, combined with anticipated system sales from our new products, the Company has not historically experienced, and does not anticipate, any significant changes to the net realizable value of our current capitalized software development costs. Goodwill Goodwill represents the excess of purchase price and related costs over the value assigned to the net tangible assets of businesses acquired. These business acquisitions include Digimedics Corporation in May 1990, certain assets of Information Handling Services Group, including its Pharmakon and JAC business in June 1996, and Informedics, Inc. in September 1998.Commencing July 1, 2001, the Company adopted SFAS No. 142, "Goodwill and Other Intangible Assets," and evaluates for impairment utilizing undiscounted projected cash flows.As of June 30, 2007, the Company believes that no such impairment has occurred.Goodwill was reduced by the recognition of related income tax benefit during fiscal 2007 and 2006. Stock-Based Compensation The Company accounts for stock-based compensation in accordance with SFAS No. 123R, “Share Based Payment” (“SFAS 123R”). The Company adopted the provision of SFAS 123R on July 1, 2005 and selected the modified prospective method for adoption.Prior to adoption, the Company accounted for the issuance of stock options to employees using the intrinsic value method under Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees” (“Opinion 25”).The Company granted stock options with an exercise price equal to the fair market value on the date of grant and, accordingly, no compensation expense was recorded for stock options in prior periods.Under the fair value recognition provisions of this statement, share-based compensation cost is measured at the grant date based on the value of the award and is expensed ratably over the vestingperiod.Determining the fair value of share-based awards at the grant date requires judgment, including volatility, terms and estimating the amount of share-based awards that are expected to be forfeited.If actual results differ significantly from these estimates, stock-based compensation expense and the Company’s results of operations could be materially impacted. Material Changes in Results of Operations: fiscal 2007 versus fiscal 2006 Total revenue increased in fiscal 2007 compared to fiscal 2006 and the Company’s gross profit improved as well.However, operating income and net income decreased in fiscal 2007 compared to fiscal 2006 because of increases in amortization of capitalized software costs and selling, general and administrative expenses. As a result of the current stage in the development cycle of its products, Mediware had significantly greater amortization of capitalized software costs in fiscal 2007 compared to fiscal 2006.The Company expects amortization of capitalized software costs and software development costs to continue to increase during fiscal 2008 because of the current stage in the development cycle of its products. 24 Increased selling, general and administrative costs are the result of several factors.Labor and related benefit costs, bonuses, commissions and marketing related activities all increased during fiscal 2007.In an effort to help offset the additional costs of the foregoing, Mediware announced the consolidation of its three business units into a single operating unit to eliminate redundant business functions in July 2007.In conjunction with this reorganization, the Company closed a small office and reduced its workforce by approximately 10%.The reduction primarily affected employees supporting the perioperative management products and various administrative resources whose functions were centralized at the Company’s headquarters in Lenexa, Kansas. Total revenue for fiscal 2007 was $41,192,000 compared to $37,871,000 in fiscal 2006, an increase of $3,321,000 or 8.8%.Revenue for blood management products and services increased $3,542,000, or 17.9%, to $23,323,000 in fiscal 2007 compared to $19,781,000 in fiscal 2006.The revenue increase was principally driven by the sunset in fiscal 2007 of two legacy products.Because the sunset is now substantially complete, Mediware expects lower revenues from blood management products and services in fiscal 2008.The medication management products and services (excluding JAC) recorded an increase of $39,000, or 0.3%, to $12,249,000 in fiscal 2007 from $12,210,000 in fiscal 2006.JAC recorded an increase of $179,000, or 4.2%, to $4,443,000 in fiscal 2007 compared to $4,264,000 in fiscal 2006.While the Company believes revenue at JAC will continue to increase, the ongoing delays and changes to the Connecting for Health Program in the United Kingdom could adversely impact JAC’s revenues.Revenue from the perioperative management products and services decreased $439,000, or 27.2%, to $1,177,000 in fiscal 2007 compared to $1,616,000 in fiscal 2006.Mediware expects revenue from perioperative management products to decrease in fiscal 2008 because it does not intend to actively market these products during the fiscal year.Mediware expects lower total revenue for fiscal 2008 as a result of its lower revenue expectations for blood management and perioperative management products and services and the continued slower than anticipated sales for its medication management products. System sales, which include proprietary software, third party software and hardware revenue, were $15,803,000 in fiscal 2007, an increase of $3,639,000, or 29.9%, from $12,164,000 in fiscal 2006.System sales for the blood management products were $10,410,000, an increase of $3,935,000, or 60.8%, from $6,475,000 in fiscal 2006.The increase resulted from the sunset of the legacy Hemocare and LifeLine products and customers migrating to the next generation HCLL product.The final sunset date for these legacy products was June 30, 2007.System sales for the medication management products (excluding JAC) increased $138,000, or 3.4%, from $4,044,000 in fiscal 2006 to $4,182,000 in fiscal 2007.The increase reflects increased sales of the WORx product, as well as strong add-on sales to existing customers.JAC recorded a decrease in system sales of $273,000, or 19.4%, from $1,404,000 in fiscal 2006 to $1,131,000 in fiscal 2007.The decrease reflects delays in the Connecting for Health Program which resulted in slower than anticipated sales.The perioperative management products experienced a decrease in system sales of $161,000 or 66.8% from $241,000 in fiscal 2006 to $80,000 in fiscal 2007.The decrease reflects the fact that the Company was unable to gain traction in the sale of its perioperative management products to new customers in fiscal 2007 Service revenue, which includes recurring software support, implementation and training services decreased $318,000, or 1.2%, from $25,707,000 in fiscal 2006 to $25,389,000 in fiscal 2007. Service revenue for the blood management products decreased $393,000, or 3.0%, from $13,306,000 in fiscal 2006 to $12,913,000 in fiscal 2007.The decrease is a result of lower support revenues due to the sunset of the legacy products.This was offset partially by increased revenues from implementation services for new HCLL projects, which are expected to further increase in fiscal year 2008.Service revenue for the medication management products (excluding JAC) decreased $99,000, or 1.2%, from $8,166,000 in fiscal 2006 to $8,067,000 in fiscal 2007.The decrease in service revenue is primarily due to a decline in ongoing implementation projects. The decline wasoffset partially by increased support revenues from customers who have completed their implementation and are now paying annual support fees.Service revenue for JAC increased $452,000, or 15.8%, from $2,860,000 in fiscal 2006 to $3,312,000 in fiscal 2007.This increase in service revenue is primarily due to increased support activity due to the completion of implementation activity on contracts signed within the last fiscal year.Service revenue for the perioperative management products decreased $278,000, or 20.2%, from $1,375,000 in fiscal 2006 to $1,097,000 in fiscal 2007.The decrease in service revenue reflects a decline in ongoing implementation projects. Cost of systems includes the cost of computer hardware and sublicensed software purchased from computer and software manufacturers by the Company as part of its integrated system offering.These costs can vary as the mix of revenue varies between high margin proprietary software and lower margin computer hardware and sublicensed software components.Cost of systems increased $708,000, or 32.2%, from $2,197,000 in fiscal 2006 to $2,905,000 in fiscal 2007.Gross margin on system sales, excluding amortization of capitalized software costs, was 81.6% in fiscal 2007 compared with 81.9% in fiscal 2006. 25 Cost of services relates to ongoing support and maintenance services and implementation services and includes the salaries of client service personnel and direct expenses of the client service departments.Cost of services for fiscal 2007 increased $865,000, or 11.6%, over the previous year.The increase in cost of services primarily reflects increased staff associated with the implementation and rollout of the HCLL products.Due to the increased staffing levels and loss of support revenues associated with the legacy blood management software, gross margin on service revenue declined from 70.9% in fiscal 2006 to 67.1% in fiscal 2007.The Company believes, but cannot assure, that cost of services as a percentage of service revenue in fiscal 2008 will remain consistent with its rates in fiscal 2007, as the Company continues to implement the HCLL software. Amortization of capitalized software increased $599,000, or 12.4%, from $4,828,000 in fiscal 2006 to $5,427,000 in fiscal 2007.This increase is primarily due to increased amortization of capitalized software costs related to recent releases of the HCLL and MediMAR products. Software development costs include the non-capitalizable portions of salaries, consulting, documentation, office and other direct expenses incurred in product development activities.Software development costs decreased $193,000, or 4.5%, from $4,255,000 in fiscal 2006 to $4,062,000 in fiscal 2007.The decrease reflects efforts to reduce the utilization of outside contractors. Total expenditures for software development include amounts paid for both capitalizable and noncapitalizable development projects.Total expenditures for software development were $8,208,000 in fiscal 2007, compared to $8,820,000 in fiscal 2006, a decrease of $612,000 or 6.9%.The Company expects continued product development investment in the blood management and medication management products. Selling, general and administrative (“SG&A”) expenses include marketing and sales salaries, commissions, travel and advertising expenses.Also included is bad debt expense; legal, accounting and professional fees; salaries and bonus expenses for corporate, divisional, financial and administrative staffs; utilities, rent, communications and other office expenses; incentive-equity related expenses and other related direct administrative expenses.SG&A expenses increased $1,864,000, or 11.6%, from $16,114,000 in fiscal 2006 to $17,978,000 in fiscal 2007.This increase includes an increase in non-cash charges for equity compensation of $271,000 primarily due to a charge of $469,000 in fiscal 2007.The charge related to the accelerated vesting of certain outstanding and unvested stock options, pursuant to the terms of the 2003 Equity Incentive Plan, upon the acquisition by a third party of more than twenty percent of Mediware’s common stock.In addition, increases in labor and related benefit costs and marketing related activities as well as payments of bonuses and commissions.There was also an increase in bad debt and legal related expenses. See Item 3. Legal Proceedings for further information. Interest and other income for the year ended June 30, 2007 increased $467,000, or 68.2%, compared to the year ended June 30, 2006 from $685,000 to $1,152,000.This increase resulted from Mediware’s greater cash and cash equivalents balances during fiscal 2007 as well as a period over period increase in average interest rates. Net income for fiscal year 2007 was $2,326,000 compared to a net income for fiscal year 2006 of $2,328,000.Mediware expects lower net income in fiscal 2008 compared to fiscal 2007 as a result of expected lower revenues in fiscal 2008. Material Changes in Results of Operations: fiscal 2006 versus fiscal 2005 Total revenue for fiscal 2006 was $37,871,000 compared to $36,559,000 in fiscal 2005, an increase of $1,312,000 or 3.6%.Revenue for the blood management products and services increased $1,844,000, or 10.3%, to $19,781,000 in fiscal 2006 compared to $17,937,000 in fiscal 2005.The medication management products and services (excluding JAC) recorded a decrease of $308,000, or 2.5%, to $12,210,000 in fiscal 2006 from $12,518,000 in fiscal 2005.JAC recorded an increase of $482,000, or 12.7%, to $4,264,000 in fiscal 2006 compared to $3,782,000 in fiscal 2005.The perioperative management products and services recorded a decrease of $706,000, or 30.4%, to $1,616,000 in fiscal 2006 compared to $2,322,000 in fiscal 2005. 26 System sales were $12,164,000 in fiscal 2006, an increase of $433,000, or 3.7%, from $11,731,000 in fiscal 2005.System sales for the blood management products were $6,475,000, an increase of $456,000, or 7.6%, from $6,019,000 in fiscal 2005.The increase reflects increased licensing activity as the legacy Hemocare and LifeLine product customers migrate to the next generation HCLL product.Medication management system sales (excluding JAC) decreased $19,000, or 0.5%, from $4,063,000 in fiscal 2005 to $4,044,000 in fiscal 2006.The decrease resulted from a decrease in sales associated with an initiative that commenced in fiscal 2005 to sell additional proprietary user licenses and third-party software licenses to current customers to ensure compliance with the terms of the customers’ existing license agreements.System sales resulting from that program decreased from $1,276,000 in fiscal 2005 compared to $63,000 in fiscal 2006.The decrease in system sales was partially offset by increased system sales of the MediMAR and MediCOE products in fiscal 2006.JAC recorded an increase in system sales of $447,000, or 46.7%, from $957,000 in fiscal 2005 to $1,404,000 in fiscal 2006.The increase reflects additional sales activity resulting from JAC’s current status as a preferred supplier of pharmacy stock control for a subcontractor in the United Kingdom’s “Connecting for Health” program.While the Company believes system sales at JAC will continue to increase, the third party vendors with whom JAC has business relationships may not continue to act as service providers for the Connecting for Health Program.If this occurs, JAC may not continue to be a preferred supplier for the Stock Control system, and JAC’s sales could be adversely impacted.Perioperative management system sales decreased $451,000 or 65.2% from $692,000 in fiscal 2005 to $241,000 in fiscal 2006.The decrease reflects the fact that the migration of its customers from the legacy Surgiware system to the Perioperative Solution product was largely completed, but the decrease was partially offset by the purchase of Perioperative Solutions by new customers. Service revenue increased $879,000, or 3.5%, from $24,828,000 in fiscal 2005 to $25,707,000 in fiscal 2006. Service revenue for the blood management products increased $1,388,000, or 11.6%, from $11,918,000 in fiscal 2005 to $13,306,000 in fiscal 2006.The increase in service revenue is primarily due to increased rates on renewing support contracts with existing customers as well as increased implementation activity on HCLL contracts signed within the preceding year.Service revenue for the medication management products (excluding JAC) decreased $289,000, or 3.4%, from $8,455,000 in fiscal 2005 to $8,166,000 in fiscal 2006.The decrease in service revenue was primarily due to a decline in ongoing implementation projects.Service revenue for JAC increased $35,000, or 1.2%, from $2,825,000 in fiscal 2005 to $2,860,000 in fiscal 2006.This increase in service revenue was primarily due to increased implementation activity on contracts signed within the last fiscal year.Service revenue for the perioperative management products decreased $255,000, or 15.6%, from $1,630,000 in fiscal 2005 to $1,375,000 in fiscal 2006.The decrease in service revenue reflected a decline in ongoing implementation projects. Cost of systems decreased $65,000, or 2.9%, from $2,262,000 in fiscal 2005 to $2,197,000 in fiscal 2006.Gross margin on system sales, excluding amortization of capitalized software costs, was 81.9% in fiscal 2006 compared with 80.7% in fiscal 2005.The increase in gross margin reflected reduced sales of lower margin computer hardware and sublicensed software components. Cost of services for fiscal 2006 increased $42,000, or 0.6%, over the previous year.The increase in cost of services primarily reflects increased staff levels to support the rollout of the HCLL products.Despite the increase in cost of services, gross margin on service revenue improved from 70.0% in fiscal 2005 to 70.9% in fiscal 2006. Amortization of capitalized software increased $581,000, or 13.7%, from $4,247,000 in fiscal 2005 to $4,828,000 in fiscal 2006.This increase is primarily due to increased amortization of capitalized software costs related to recent releases of the HCLL and MediMAR products. Software development costs increased $715,000, or 20.2%, from $3,540,000 in fiscal 2005 to $4,255,000 in fiscal 2006.This increase represents the Company’s focus on the design of new enhancements and development efforts on software previously released to the market.Expenditures for this type of development are generally expensed and not capitalized.Total expenditures for software development include amounts paid for both capitalizable and noncapitalizable development projects.Total expenditures for software development were $8,820,000 in fiscal 2006, compared to $8,840,000 in fiscal 2005, a decrease of $20,000 or 0.2%. SG&A expenses increased $1,531,000, or 10.5%, from $14,584,000 in fiscal 2005 to $16,114,000 in fiscal 2006.This increase reflects increases in labor and related benefit costs and marketing related activities as well as payments of bonuses, recruiting and transition costs associated with changes to the senior management team and non-cash stock option compensation expense required by SFAS 123R.These increases were partially offset by reductions in legal and accounting expenses, and the completion of the amortization of the LifeTrak products which ended in fiscal 2005. 27 Interest and other income for the year ended June 30, 2006 increased $425,000, or 163.5%, compared to the year ended June 30, 2005 from $260,000 to $685,000.This increase resulted from Mediware’s greater cash and cash equivalents balances during fiscal 2006. Net income for fiscal year 2006 was $2,328,000 compared to a net income for fiscal year 2005 of $2,936,000. Liquidity and Capital Resources at June 30, 2007 and 2006 As of June 30, 2007, the Company had cash and cash equivalents of $22,789,000 and working capital of $24,334,000, compared to cash and cash equivalents of $18,996,000 and a working capital of $18,095,000 at June 30, 2006.The current ratio at June 30, 2007 was 3.1 to 1 compared to 2.6to 1 at June 30, 2006.Cash provided by operating activities was $7,968,000 and $7,966,000 for the fiscal years ended June 30, 2007 and 2006, respectively. Accounts receivable increased $2,733,000 from $8,748,000 at June 30, 2006 to $11,481,000 at June 30, 2007.Days sales outstanding (“DSO”) was 102 and 84 at June 30, 2007 and 2006, respectively.The increase in DSO resulted from increased sales during the third and fourth quarters of 2007, which had not been collected as of June 30, 2007, as compared to the corresponding periods in fiscal 2006.The principal uses of cash for investing activities during the fiscal years ended June 30, 2007 and 2006 included purchases of fixed assets and investment in product development.During fiscal 2007, the Company purchased $602,000 of fixed assets as part of routine improvements and replacements to its internal systems, compared to $519,000 for fiscal 2006.The Company capitalized new product development of $4,146,000 and $4,565,000 for fiscal years 2007 and 2006, respectively.The investments in product development were related to the Company's ongoing efforts to enhance its products. The Company plans to continue to review market expansion opportunities through internal development and/or the acquisition of products/companies that complement or augment the existing line of products. The Company received $439,000 and $1,020,000 in fiscal 2007 and 2006, respectively, related to the exercise of stock options. The Company's liquidity is influenced by its ability to perform on a "Best of Suite" basis in a competitive industry.Factors that may affect liquidity include the Company's ability to penetrate the market for its products, maintain or reduce the length of the selling cycle, and collect cash from clients as systems are implemented. Exclusive of activities involving any future acquisitions of products or companies that complement or augment the Company's existing line of products, the Company believes that current available funds and cash generated from operations will provide sufficient liquidity to meet operating requirements for the foreseeable future.The Company continues to review its long-term cash needs.Currently, there are no plans for additional outside financing, except that the Company may consider establishing a new line of credit. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenue or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to the Company. 28 Tabular Disclosure of Contractual Obligations The Company's contractual obligations at June 30, 2007 for long-term debt and for operating leases are as follows (amounts in thousands): Contractual Obligations Payments Due by Year Total 2008 2009 2010 2011 2012 After 2012 Long-Term Debt Obligations $ 4 $ 4 $ 0 $ 0 $ 0 $ 0 $ 0 Operating Lease Obligations $ 5,487 $ 957 $ 786 $ 818 $ 866 $ 885 $ 1,175 Total $ 5,491 $ 961 $ 786 $ 818 $ 866 $ 885 $ 1,175 The Company does not have any material capital lease obligations, purchase obligations or other long-term liabilities. New Accounting Pronouncements In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”).Under this standard, the Company may elect to report financial instruments and certain other items at fair value on a contract-by-contract basis with changes in value reported in earnings.Any such election is irrevocable.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007.Management is currently assessing the potential impact of SFAS No. 159 on the Company’s financial condition and results of operations. In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”), which provides interpretive guidance on the consideration of the effects of prior year misstatements in quantifying current year misstatements for the purpose of a materiality assessment.SAB 108 allows registrants to record a one time cumulative effect adjustment to beginning retained earnings in the year of adoption to correct errors existing in prior years deemed to be material in the current year that previously had been considered immaterial.SAB 108 is effective for the fiscal year ending June 30, 2007.The Company assessed the impact of adoption of SAB 108 on its consolidated financial statements and determined that there were no uncorrected misstatements deemed to be material under the new interpretive guidance provided in SAB 108. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” (“SFAS No. 157”), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information.This statement is effective for fiscal years beginning after November 15, 2007.Management is currently assessing the potential impact of SFAS No. 157 on the Company’s financial condition and results of operations. In June 2006, the FASB issued FASB Interpretation Number 48, “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No.109” (“FIN 48”).FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The Company must determine whether it is “more-likely-than-not” that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position.Once it is determined that a position meets the more-likely-than-not recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements.FIN 48 applies to all tax positions related to income taxes subject to FASB Statement No.109, Accounting for Income Taxes.The interpretation clearly scopes out income tax positions related to FASB Statement No.5, Accounting for Contingencies.FIN 48 is effective for fiscal years beginning after December 15, 2006.The cumulative effect of applying the provisions of FIN 48 will be reported as an adjustment to the opening balance of retained earnings on July1, 2007.Managementis currently reviewing whetherthe adoption of this statement will have a material effect on the Company’s financial condition and results of operations. In May2005, the Financial Accounting Standards Board (“FASB”) issued SFAS No.154, “Accounting Changes and Error Corrections, a replacement of APB No.20 and FAS No.3” (“SFAS No.154”).SFAS 154 changes the requirements for the accounting for and reporting of a change in accounting principle. SFAS 154 also applies to all voluntary changes in accounting principle. It also applies to changes required by an accounting pronouncement in the unusual instance that the pronouncement does not include specific transition provisions. When a pronouncement includes specific transition provisions, those provisions should be followed. SFAS 154 is effective for all accounting changes and corrections of errors made in fiscal years beginning after December15, 2005.The adoption of SFAS No. 154 did not have any impact on the Company’s financial condition and results of operations. 29 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Mediware is subject to market risks from interest rates due to the fluctuating rates paid on its cash equivalent balances and foreign currency fluctuations due to the operations of JAC.During the last three years, Mediware has not held derivative instruments or engaged in other hedging transactions to reduce its exposure to such risks. Interest Rate Risk Mediware is exposed to the impact of interest rate changes because of its substantial cash equivalent balances.These balances are not held for trading purposes. Balanceat June30,2007 ($in000) Effective InterestRateat June30,2007 Effectof1% Change ($in000) Cash Equivalents $ 22,789 5.3% $ 228 At June 30, 2007, a 1% point decrease in the current per annum interest rate for our cash equivalents each would result in $228,000 less interest income during the next fiscal year. The foregoing calculation assumes an instantaneous one percentage point decrease in the rates of all of our cash equivalents and that the equivalents balance is the amount outstanding as of June 30, 2007. The calculation therefore does not account for any differences in the market rates upon which the interest rates of our equivalents is based, or other possible actions, such as reinvestment in higher yielding instruments, that we might take in response to any rate decrease. Foreign Currency Exchange Rate Risk Operating in international markets involves exposure to the possibility of volatile movements in foreign exchange rates. The currencies in each of the countries in which JAC operates affect: • the results of Mediware’s international operations reported in United States dollars; and • the value of the net assets of JAC reported in United States dollars. These exposures may impact future earnings or cash flows.Revenue from JAC represented approximately 10.8% of Mediware’s consolidated revenue in fiscal 2007 and 12.7% of Mediware’s consolidated revenue in fiscal 2006.The economic impact of foreign exchange rate movements is complex because such changes are often linked to variability in real growth, inflation, interest rates, governmental actions and other factors.These changes, if material, could cause Mediware to adjust its financing and operating strategies.Therefore, to isolate the effect of changes in currency does not accurately portray the effect of these other important economic factors.As foreign exchange rates change, translation of the income statements of JAC into U.S. dollars affects year-over-year comparability of operating results.Assets and liabilities for JAC are matched in the local currency, which reduces the need for dollar conversion. Any foreign currency impact on translating assets and liabilities into dollars is included as a component of stockholders’ equity.Mediware's revenue for fiscal year 2007 was positively impacted by a $124,000 foreign currency movement, primarily due to the strengthening of the British pound against the United States dollar. 30 Item 8. Financial Statements and Supplemental Data. The Financial Statements and Notes required by this Item are included in this Report starting on page 40. Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. None. Item 9A. Controls and Procedures. Evaluation of Disclosure Controls and Procedures The Company’s management, under the supervision and with the participation of the Company's Chief Executive Officer and Chief Financial Officer, has reviewed and evaluated the effectiveness of the Company’s disclosure controls and procedures as of June 30, 2007.Disclosure controls and procedures are defined in the Securities Exchange Act as controls and other procedures of the Company designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Securities Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms and include controls and procedures designed to ensure that information required to be disclosed by the Company in the reports that it files or submits to the SEC is accumulated and communicated to the Company’s management, including the CEO and Chief Financial Officer, to allow timely decisions regarding required disclosure.Based on its review and evaluation, the Company’s management has concluded that the Company’s disclosure controls and procedures are effective as of June 30, 2007. There were no material changes in Mediware’s internal controls over the financial reporting that occurred during the three months ended June 30, 2007 that have materially affected, or are reasonably likely to materially affect, its internal controls over financial reporting.Notwithstanding the foregoing, Mediware recently reported the resignation of James Burgess, the Company’s CEO; the promotion of Mr. John Damgaard to the newly created role of Chief Operating Officer, and the elimination of the Company’s separate business unit structure.Inherent with any change in management is a change in understanding of the control environment and the internal controls.Mediware believes that a control system, no matter how well designed and operated, cannot provide absolute assurance that the objectives of the control system are met and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within any company have been detected. 31 Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is defined in the Securities Exchange Act as a process designed by, or under the supervision of, the Company’s principal executive and principal financial officers, or persons performing similar functions, and effected by the Company’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.Internal control over financial reporting includes those policies and procedures that pertain to the maintenance of records that in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company, provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of the Company’s management and directors and provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. The Company’s management, under the supervision and with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, carried out an assessment of the effectiveness of the Company’s internal control over financial reporting as of June 30, 2007.The Company’s management based its evaluation on criteria set forth in the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on that assessment, management has concluded that the Company’s internal control over financial reporting was effective as of June 30, 2007. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Mediware Information Systems, Inc. We have audited management's assessment, included in the accompanying Management's Report on Internal Control Over Financial Reporting, that Mediware Information Systems, Inc. ("Mediware") maintained effective internal control over financial reporting as of June30, 2007, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission ("COSO").Mediware's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting.Our responsibility is to express an opinion on management's assessment and an opinion on the effectiveness of Mediware's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, evaluating management's assessment, testing and evaluating the design and operating effectiveness of internal control, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, management's assessment that Mediware maintained effective internal control over financial reporting as of June30, 2007, is fairly stated, in all material respects, based on the COSO criteria.Also, in our opinion, Mediware maintained, in all material respects, effective internal control over financial reporting as of June30, 2007, based on the COSO criteria. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Mediware Information Systems, Inc. as of June30, 2007 and 2006, and the related consolidated statements of operations and comprehensive income, stockholders' equity, and cash flows for each of the three years in the period ended June30, 2007, and our report dated September 11, 2007 expressed an unqualified opinion on those consolidated financial statements. Eisner LLP New York, New York September 11, 2007 33 Changes in Internal Control Over Financial Reporting During the quarter ended June 30, 2007, there were no changes in the Company’s internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Item 9B. Other Information. None 34 PART III Item 10. Directors and Executive Officersand Corporate Governance. The information concerning the Company's executive officers required by this item is incorporated by reference to the Company's Proxy Statement. Item 11. Executive Compensation. The information required by this item is incorporated by reference to the Company’s Proxy Statement. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The information required by this item is incorporated by reference to the Company’s Proxy Statement. Item 13. Certain Relationships and Related Transactions and Director Independence. The information required by this item is incorporated by reference to the Company’s Proxy Statement. Item 14. Principal Accountant Fees and Services. The information required by this item is incorporated by reference to the Company’s Proxy Statement. 35 PART IV Item 15. Exhibits and Financial Statement Schedules. (a) The following documents are filed as part of this Report: 1. Consolidated Financial Statements: Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets at June 30, 2007 and 2006 Consolidated Statements of Operations and Comprehensive Income for the years ended June 30, 2007, 2006, and 2005 Consolidated Statements of Stockholders' Equity for the years ended June 30, 2007, 2006 and 2005 Consolidated Statements of Cash Flows for the years ended June 30, 2007, 2006 and 2005 Notes to Consolidated Financial Statements Schedule II – Valuation and Qualification Accounts EXHIBIT INDEX 3.1 Restated Certificate of Incorporation Incorporated by reference to Exhibit No. 4 to the Registration Statement on Form S-8, filed on July 3, 1996. 3.2 Certificate of Amendment of the Certificate of Incorporation Incorporated by reference to Exhibit No. 4.2 to the Registration Statement on Form S-8, filed on October 4, 2004. 3.3 By laws Incorporated by reference to Exhibit 3.5 in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2006. 10.1 Employment Agreement between Mediware Information Systems, Inc, and Rob Weber dated May 20, 2005. Incorporated by reference to Exhibit 10.57 in the Current Report on Form 8-K, filed on May 23, 2005. 10.2 Form of Amendment to 2003 Mediware Information Systems, Inc. Equity Incentive Plan Stock Option Agreement. Incorporated by reference to Exhibit 10.58 in the Current Report on Form 8-K, filed on March 25, 2005. 10.3 Form of Amendment to 2001 Mediware Information Systems, Inc. Stock Option Plan Stock Option Agreement. Incorporated by reference to Exhibit 10.59 in the Current Report on Form 8-K, filed on March 25, 2005. 10.4 Amended and Restated Employment Agreement, dated as of December 13, 2004,between Mediware Information Systems, Inc. and Donnie L. Jackson. Incorporated by reference to Exhibit 10.56 in the Current Report on Form 8-K, filed on December 13, 2004. 10.5 Agreement, dated as of December 13, 2004, by and between Mediware Information Systems, Inc. and Donnie L. Jackson, Jr. Incorporated by reference to Exhibit 10.57 in the Current Report on Form 8-K, filed on December 13, 2004. 36 10.6 Mediware Information Systems, Inc. 2003 Equity Incentive Plan. Incorporated by reference to Appendix A in the Proxy Statement on Schedule 14A, file on November 10, 2003. 10.7 Form 2003 Mediware Information Systems, Inc. Equity Incentive Plan Stock Option Plan Agreement. Incorporated by reference to Exhibit 10.13 to the Annual Report on Form 10-K for the fiscal year ended June 30, 2005. 10.8 Mediware Information Systems, Inc. 2001 Stock Option Plan. Incorporated by reference to Appendix A in the Proxy Statement on Schedule 14A, filed on December 31, 2001. 10.9 Form of 2001 Mediware Information Systems, Inc. Stock Option Plan Stock Option Agreement. Incorporated by reference to Exhibit 10.15 to the Annual Report on Form 10-K for the fiscal year ended June 30, 2005. 10.10 Employment Agreement dated as of April 18, 2003 between Mediware Information Systems, Inc. and Robert Tysall-Blay. Incorporated by reference to Exhibit 10.2 in the Company’s Quarterly Report filed on Form 10-Q for the fiscal quarter ended September 30, 2005. 10.11 Employment Agreement between Mediware Information Systems, Inc. and James F. Burgess dated October 10, 2005. Incorporated by reference to Exhibit 10.1 in the Current Report on Form 8-K, filed on October12, 2005. 10.12 Amended and Restated Employment Agreement between Mediware Information Systems, Inc. and Kevin Ketzel dated as of April 1, 2006. Incorporated by reference to Exhibit 10.1 in the Company’s Quarterly Report filed on Form 10-Q for the fiscal quarter ended March31, 2006. 10.13 Second Amended and Restated Employment Agreement between Mediware Information Systems, Inc. and John Damgaard dated August2, 2007. Incorporated by reference to Exhibit 10.1 in the Current Report on Form 8-K, filed on August 6, 2007. 10.14 Letter Agreement dated as of July 1, 2006 between Mediware Information Systems, Inc. and Jill H. Suppes. Incorporated by reference to Exhibit 10.1 in the Current Report on Form 8-K, filed on July7, 2006. 10.15 Employment Agreement dated as of June 30, 2006 between Mediware Information Systems, Inc. and Mark Williams. Incorporated by reference to Exhibit 10.2 in the Current Report on Form 8-K, filed July 7, 2006. 11 Mediware Information Systems, Inc. and Subsidiaries Computation of Net Earnings Per Share. 21 List of Subsidiaries. 23 Consent of Eisner LLP. 31.1 Rule 13a-14(a)/15d-14(a) Certification. 31.2 Rule 13a-14(a)/15d-14(a) Certification. 32.1 Section 1350 Certification. 32.2 Section 1350 Certification. 37 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIWARE INFORMATION SYSTEMS, INC. Date: September 11, 2007 BY: /s/ T. KELLY MANN T. KELLY MANN President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title /s/ T. KELLY MANN President, Chief Executive Officer & Director September 11, 2007 T. KELLY MANN (Principal Executive Officer) /s/ MARK B. WILLIAMS Chief Financial Officer September 11, 2007 MARK B. WILLIAMS (Principal Accounting Officer) /s/ LAWRENCE AURIANA Chairman of the Board September 11, 2007 LAWRENCE AURIANA /s/ ROGER CLARK Director September 11, 2007 ROGER CLARK /s/ JOSEPH DELARIO Director September 11, 2007 JOSEPH DELARIO /s/ DR. JOHN GORMAN Director September 11, 2007 DR. JOHN GORMAN /s/THE HONORABLE RICHARD GRECO Director September 11, 2007 THE HONORABLE RICHARD GRECO /s/ IRA NORDLICHT Director September 11, 2007 IRA NORDLICHT /s/ ROBERT SANVILLE Director September 11, 2007 ROBERT SANVILLE 38 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of Mediware Information Systems, Inc. We have audited the accompanying consolidated balance sheets of Mediware Information Systems, Inc. as of June 30, 2007 and 2006 and the related consolidated statements of operations and comprehensive income, stockholders' equity and cash flows for each of the three years in the period ended June 30, 2007. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Mediware Information Systems, Inc. as of June 30, 2007 and 2006, and the consolidated results of its operations and its consolidated cash flows for each of the three years in the period ended June 30, 2007, in conformity with accounting principles generally accepted in the United States of America. In connection with our audits of the financial statements referred to above, we audited Schedule II – Valuation and Qualifying Accounts for each of the three years in the period ended June 30, 2007.In our opinion, this schedule, when considered in relation to the financial statements taken as a whole, presents fairly, in all material respects, the information stated therein. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of Mediware Information Systems, Inc.’s internal control over financial reporting as of June 30, 2007, based on criteria established in the Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, and our report dated September 11, 2007 expressed an unqualified opinion on management’s assessment of, and the effective operation of, internal control over financial reporting. EisnerLLP New York, New York September 11, 2007 39 MEDIWARE INFORMATION SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except shares) June 30, 2007 June 30, 2006 ASSETS Current Assets Cash and cash equivalents $ 22,789 $ 18,996 Accounts receivable (net of allowance of $1,079 and $923) 11,481 8,748 Inventories 196 160 Deferred income taxes 957 481 Prepaid expenses and other current assets 843 746 Total current assets 36,266 29,131 Fixed assets, net 1,210 1,220 Capitalized software costs, net 18,005 19,286 Goodwill, net 3,739 3,971 Other long-term assets 100 115 Total Assets $ 59,320 $ 53,723 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 1,171 $ 1,084 Current portion of note payable 4 25 Advances from customers 7,246 7,767 Accrued expenses and other current liabilities 3,511 2,160 Total current liabilities 11,932 11,036 Note payable - 4 Deferred income taxes 5,357 4,182 Total liabilities 17,289 15,222 Commitments and contingencies (Note 12) Stockholders' Equity Preferred stock, $.01 par value; authorized 10,000,000 shares; none issued - - Common stock, $.10 par value; authorized 25,000,000 shares; 8,151,000 and 8,078,000 shares issued and outstanding in 2007 and 2006, respectively 815 808 Additional paid-in capital 30,690 29,617 Retained earnings 10,413 8,087 Accumulated other comprehensive income (loss) 113 (11 ) Total stockholders' equity 42,031 38,501 Total Liabilities and Stockholders' Equity $ 59,320 $ 53,723 See Notes to Consolidated Financial Statements. 40 MEDIWARE INFORMATION SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Amounts in thousands, except earnings per share) For the Years Ended June 30, 2007 2006 2005 Revenue System sales $ 15,803 $ 12,164 $ 11,731 Services 25,389 25,707 24,828 Total revenue 41,192 37,871 36,559 Cost and Expenses Cost of systems (1) 2,905 2,197 2,262 Cost of services (1) 8,348 7,483 7,441 Amortization of capitalized software costs 5,427 4,828 4,247 Software development costs 4,062 4,255 3,540 Selling, general and administrative 17,978 16,114 14,584 Total costs and expenses 38,720 34,877 32,074 Operating income 2,472 2,994 4,485 Interest and other income 1,152 685 260 Interest and other expense (7 ) (8 ) (25 ) Income before income taxes 3,617 3,671 4,720 Income tax provision (1,291 ) (1,343 ) (1,784 ) Net income 2,326 2,328 2,936 Other comprehensive income (loss) Foreign currency translation adjustment 124 (70 ) 10 Comprehensive income $ 2,450 $ 2,258 $ 2,946 Net income per Common Share Basic $ 0.29 $ 0.29 $ 0.38 Diluted $ 0.28 $ 0.28 $ 0.36 Weighted Average Common Shares Outstanding Basic 8,122 8,009 7,790 Diluted 8,427 8,288 8,152 (1) Excludes amortization of Capitalized Software Costs See Notes to Consolidated Financial Statements. 41 MEDIWARE INFORMATION SYSTEMS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Years Ended June 30, 2007, 2006 and 2005 (Amounts in thousands) Common Stock Additional Paid-In Deferred Retained Earnings Accumulated Accumulated Other Comprehensive Shares Amount Capital Compensation (Deficit) Income (Loss) Total Balance at June30,2004 7,664 $ 766 $ 26,427 $ - $ 2,823 $ 49 $ 30,065 Exercise of stock options 217 22 1,001 1,023 Issuance of restricted common stock (183 ) (183 ) Surrendered restricted common stock 183 183 Tax benefit from exercise of stock options 504 504 Foreign currency translation adjustment 10 10 Net income 2,936 2,936 Balance at June30,2005 7,881 788 27,932 - 5,759 59 34,538 Exercise of stock options 197 20 1,000 1,020 Issuance of restricted common stock Surrendered restricted common stock Stock based compensation expense 335 335 Tax benefit from exercise of stock options 350 350 Foreign currency translation adjustment (70 ) (70 ) Net income 2,328 2,328 Balance at June30,2006 8,078 808 29,617 - 8,087 (11 ) 38,501 Exercise of stock options 60 6 433 439 Stock based compensation expense 13 1 605 606 Tax benefit from exercise of stock options 35 35 Foreign currency translation adjustment 124 124 Net income 2,326 2,326 Balance at June30,2007 8,151 $ 815 $ 30,690 $ - $ 10,413 $ 113 $ 42,031 See Notes to Consolidated Financial Statements. 42 MEDIWARE INFORMATION SYSTEMS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) FortheYearsEndedJune30, 2007 2006 2005 Cash Flows From Operating Activities Net income $ 2,326 $ 2,328 $ 2,936 Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation and amortization 5,991 5,485 5,091 Loss on disposal of fixed assets 48 - - Deferred tax provision 931 809 1,599 Stock based compensation expense – employees and directors 606 335 - Provision for doubtful accounts 660 620 398 Changes in operating assets and liabilities: Accounts receivable (3,393 ) (1,302 ) 1,758 Inventories (36 ) 48 19 Prepaid and other assets (82 ) (5 ) 51 Accounts payable, accrued expenses and advances from customers 917 (352 ) (669 ) Net cash provided by operating activities 7,968 7,966 11,183 Cash Flows From Investing Activities Acquisition of fixed assets (602 ) (519 ) (849 ) Capitalized software costs (4,146 ) (4,565 ) (5,300 ) Net cash used in investing activities (4,748 ) (5,084 ) (6,149 ) Cash Flows From Financing Activities Proceeds from exercise of stock options 439 1,020 1,023 Excess tax benefit from exercise of stock options 35 350 - Principal payments on note payable (25 ) (25 ) (22 ) Principal payments on note payable to related party - - (1,419 ) Net cash provided by (used in) financing activities 449 1,345 (418 ) Foreign currency translation adjustments 124 (70 ) 10 Net increase in cash and cash equivalents 3,793 4,157 4,626 Cash at beginning of year 18,996 14,839 10,213 Cash at end of year $ 22,789 $ 18,996 $ 14,839 Supplemental disclosures of cash flow information: Cash paid during the period for: Income taxes $ 70 $ 40 $ 123 Interest on note payable $ 1 $ 2 $ 728 Supplemental disclosures of noncash financing activities: Additional paid-in capital recorded for excess tax benefit from exercise of stock options prior to the adoption of SFAS 123(R) - - $ 504 Reduction of goodwill recorded for tax benefit of related amortization $ 232 $ 232 $ 232 See Notes to Consolidated Financial Statements. 43 MEDIWARE INFORMATION SYSTEMS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. THE COMPANY AND A SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company Mediware Information Systems, Inc. and Subsidiaries ("Mediware" or the "Company") develops, markets, licenses, implements and supports clinical management information software systems used by hospitals.The Company's systems are generally designed to automate departments of a hospital, namely, the blood bank, the pharmacy, and the operating room, and to serve blood centers. A system consists of the Company's proprietary application software, third-party licensed software, computer hardware and implementation services, training and annual software support. Principles of Consolidation The accompanying consolidated financial statements include the accounts of Mediware Information Systems, Inc. and its wholly owned subsidiaries, Mediware Blood Management LLC, Mediware Medication Management LLC, Mediware Clinical Management LLC, Digimedics Corporation, and Informedics, Inc. and Digimedics' wholly owned subsidiary J.A.C. Computer Services Limited ("JAC").All significant inter-company transactions and balances have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and related notes to financial statements. Actual results could differ from those estimates.The Company’s significant areas of estimation include determining the allowance for uncollectible accounts, valuing certain accrued liabilities and determining whether the carrying value of goodwill and capitalized software development costs is impaired. Revenue Recognition The Company derives revenue from licensing its proprietary applications software and sub-licensed software, sale of computer hardware and the services performed related to the installation, configuration, training, consultation and ongoing support of the software.Software license revenue is generally recognized when evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, collectibility is probable, vendor-specific objective evidence (“VSOE”) of the fair value of any undelivered element exists and no other significant obligations on the part of the Company remain.Revenue from the sale of hardware is generally recognized upon shipment.Fees for installation, training and consultation are recognized as the services are provided.Support and maintenance fees, typically sold on an annual renewal basis, are recognized ratably over the period of the support contract. The Company recognizes revenue in accordance with the provisions of the American Institute of Certified Public Accountants Statement of Position (“SOP”) 97-2, "Software Revenue Recognition" as amended by SOP No.98-4, SOP 98-9 and clarified by Staff Accounting Bulletin (“SAB”)101, SAB No.104and Emerging Issues Task Force (“EITF”) 00-21. SOP 97-2, as amended, generally requires revenue earned on software arrangements involving multiple-elements to be allocated to each element based on the relative fair values of those elements if fair values exist for all elements of the arrangement.Pursuant to SOP 98-9, the Company recognizes revenue from multiple-element software using the residual method.Under the residual method, revenue is recognized in a multiple-element arrangement when VSOE of fair value exists for all of the undelivered elements in the arrangement.Software license revenue and sub-licensed revenue in a multiple-element arrangement is generally recognized once all software products have been delivered to the customer.The fair value of the remaining undelivered items is determined based upon VSOE of fair value and is deferred and recognized as revenue separately as the items are delivered/services are performed.The residual revenue is allocated to the software, including project-related installation.If evidence of fair value cannot be established for the undelivered elements of a license agreement, the entire amount of revenue under the arrangement is deferred until these elements have been delivered or objective evidence can be established. If the Company enters into an arrangement with a client requiring significant customization of the software or service that are essential to the functionality of the software, the Company recognizes revenue derived from the sale of licensed software, sub-licensed software and services over the period the services are performed, in accordance with SOP 81-1, “Accounting for Performance of Construction-Type and Certain Construction-Type Contracts.” 44 Deferred revenue is comprised of deferrals for license fees, installation, configuration, training and other services for which payment has been received and for which the service has not yet been performed and the revenue has not been recognized. Advertising Costs Costs of advertising are expensed as incurred and amounted to $736,000, $572,000 and $464,000 for the years ended June 30, 2007, 2006 and 2005, respectively. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Accounts Receivable The Company grants credit to certain customers who meet the Company’s pre-established credit requirements.Generally, the Company does not require collateral when trade credit is granted to customers.Credit losses are provided for in the Company’s financial statements and consistently have been within management’s expectations. Allowance for Doubtful Accounts The Company sells its products directly to end-users, generally requiring an up-front payment and remaining terms dependent upon the creditworthiness of the customer.Receivables from customers are generally unsecured.The Company regularly monitors its customer account balances and actively pursues collections on past due balances. The Company maintains an allowance for doubtful accounts based on historical collections, performance and specific collection issues.If actual bad debts differ from the reserves calculated, the Company records an adjustment to bad debt expense in the period in which the difference occurs.Such adjustment could result in additional charges to the Company’s results of operations. Inventory Inventory consists primarily of third-party software licenses held for resale and computer hardware.Both are valued at the lower of cost (first-in, first-out or “FIFO”) or market. Cost is determined based on the specific identification method.Inventory consists of the following at June 30: 2007 2006 Software Licenses $ 76,000 $ 113,000 Computer Hardware 120,000 47,000 $ 196,000 $ 160,000 Fixed Assets Furniture, equipment and leasehold improvements are recorded at cost. Depreciation for furniture and equipment is provided on the straight-line method over their estimated useful lives, which are generally three to five years. Leasehold improvements are amortized over their estimated useful lives or the remaining lease period, whichever is shorter. Capitalized Software Costs Capitalized computer software costs consist of expenses incurred in creating and developing computer software products. In accordance with Statement of Financial Accounting Standards ("SFAS") No. 86, "Accounting for the Costs of Software to be Sold, Leased or Otherwise Marketed," once technological feasibility has been established the costs associated with software development are capitalized and subsequently reported at the lower of unamortized cost or net realizable value. Capitalized costs are amortized based on estimated current and future revenue for each product with an annual minimum equal to the straight-line amortization over the estimated economic life of the software, which ranges from five to seven years. Amortization expense for the years ended June 30, 2007, 2006 and 2005 was $5,427,000, $4,828,000 and $4,247,000, respectively. 45 Capitalized software costs consisted of the following activity (in thousands): For the Year Ended June 30, 2007 2006 Capitalized software costs Beginning of year $ 42,741 $ 38,176 Additions 4,146 4,565 46,887 42,741 Less accumulated amortization 28,882 23,455 $ 18,005 $ 19,286 Goodwill Goodwill represents the excess of purchase price and related costs over the value assigned to the net tangible assets of businesses acquired. These business acquisitions include Digimedics in May 1990, Informedics in September 1998 and certain assets of Information Handling Services Group, including its Pharmakon and JAC divisions, in June 1996.Goodwill was reduced by certain income tax benefits amounting to $232,000 for each of the years ending June 30, 2007 and 2006. Since July 1, 2001, the Company has evaluated goodwill for impairment utilizing undiscounted projected cash flows, in accordance with SFAS No. 142, "Goodwill and Other Intangible Assets”.As of June 30, 2007, management believes no such impairment has occurred. Software Products Acquired and Purchased Technology Purchased technology costs of $1,541,000 related to the acquisition of rights to LifeTrak, a comprehensive donor blood center software package, from Carter BloodCare in November 1999 was amortized over 5 years.In July 2001, the Company entered into an intellectual property agreement with Ortho Clinical Diagnostics, Inc. to purchase for $325,000 the rights to market an integrated testing module that was developed as part of the LifeTrak product.Purchased technology was fully amortized at June 30, 2005.Amortization costs for purchased technology charged to operations was $135,000 during fiscal year 2005. Foreign Currency Translations The functional currency for the Company's JAC subsidiary is the British pound. The translation to U.S. dollars is consistent with SFAS No. 52, “Foreign Currency Translation.”The net gain or loss resulting from these foreign currency translations is reported as other comprehensive income or loss in the accompanying financial statements.The Company recorded a foreign currency translation gain of $124,000 in 2007, a foreign currency translation loss of $70,000 in 2006 and a gain of $10,000 in 2005. Income Taxes Income taxes are accounted for under the asset and liability method in accordance with SFAS No. 109, "Accounting for Income Taxes."Accordingly, the provision for income taxes includes deferred income tax resulting from items reported in different periods for income tax and financial statement purposes. Deferred tax assets and liabilities represent the expected future tax consequences of the differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates in effect at the balance sheet date. The resulting asset or liability is adjusted to reflect enacted changes in the tax law. 46 Earnings Per Common Share Basic earnings per share is computed by dividing the income available to common shareholders by the weighted average number of common shares outstanding.Diluted earnings per share include the dilutive effect, if any, from the potential exercise of stock options using the treasury stock method.The weighted average shares outstanding used in the calculations of earnings per share were as follows (in thousands): For the Year Ended June 30, 2007 2006 2005 Shares outstanding, beginning 8,078 7,881 7,664 Weighted average shares issued 44 128 126 Weighted average shares outstanding – basic 8,122 8,009 7,790 Effect of dilutive securities 305 279 362 Weighted average shares outstanding – diluted 8,427 8,288 8,152 Potential common shares not included in the calculation of net income per share, as their effect would be anti-dilutive, are as follows (in thousands): For the Year Ended June 30, 2007 2006 2005 Stock Options 573 595 192 Fair Value of Financial Instruments The Company estimates its fair value disclosures for financial instruments, using the following methods and assumptions.The carrying values of cash and cash equivalents, accounts receivable, accounts payable and accrued expenses approximate their fair value due to their relatively short maturity. Fixed-rate long-term obligations are estimated using discounted cash flow analyses, based on the Company's current incremental borrowing rates for similar types of borrowing arrangements. At June 30, and 2006, the fair value of the Company's long-term obligations approximated its carrying value.The Company did not have any long-term obligations outstanding at June 30, 2007. Stock-Based Compensation Commencing July 1, 2005, Mediware adopted SFAS No. 123R, “Share Based Payment” (“SFAS 123R”), which requires all share-based payments, including grants of stock options, to be recognized in the income statement as an operating expense, based on their grant date fair values. Prior to adopting SFAS 123R, Mediware accounted for stock-based employee compensation under Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees” (“Opinion 25”).Mediware has applied the modified prospective method in adopting SFAS 123R. Accordingly, periods prior to adoption have not been restated. Under SFAS 123R forfeitures are estimated at the time of valuation and reduce expense ratably over the vesting period. This estimate is adjusted periodically based on the extent to which actual forfeitures differ, or are expected to differ, from the previous estimate. Under SFAS 123 and Opinion 25, the Company elected to account for forfeitures when awards were actually forfeited, at which time all previous pro forma expense was reversed to reduce pro forma expense for that period. As of June 30, 2006, the Company anticipated all outstanding options would vest.During the year ended June 30, 2007, the Company recognized a charge of $469,000, which included an increase in non-cash charges for equity compensation of $271,000.The charge related to the accelerated vesting of certain outstanding and unvested stock options, pursuant to the terms of the 2003 Equity Incentive Plan, upon the acquisition by a third party of more than twenty percent of Mediware’s common stock. 47 The following table illustrates the effect on net income and earnings per share if the fair value based method had been applied to the prior period: For the Year Ended June30, 2005 Reported net income $ 2,936,000 Stock-based employee compensation determined under the fair value based method under FAS 123, net of related tax effects (1,992,000 ) Pro forma net income $ 944,000 Income per share: Basic - as reported $ 0.38 Basic - pro forma $ 0.12 Diluted - as reported $ 0.36 Diluted - pro forma $ 0.12 Prior to the adoption of SFAS 123R, the Company presented all tax benefits of deductions resulting from the exercise of stock options as operating cash flows in the Statement of Cash Flows. SFAS 123R requires the cash flows resulting from the tax benefits resulting from tax deductions in excess of the compensation cost recognized for those options (excess tax benefits) to be classified as financing cash flows. For the years ended June 30, 2007 and 2006, $35,000 and $350,000, respectively, of excess tax benefit classified as a financing cash inflow would have been classified as an operating cash inflow if the Company had not adopted SFAS 123R. Comprehensive Income Total comprehensive income represents the net change in stockholders’ equity during a period from sources other than transactions with stockholders and, as such, includes net income and other specified components.For the Company, the only component of comprehensive income, other than net income, is the change in the cumulative foreign currency translation adjustments recorded in stockholders’ equity. New Accounting Pronouncements In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”).Under this standard, the Company may elect to report financial instruments and certain other items at fair value on a contract-by-contract basis with changes in value reported in earnings.Any such election is irrevocable.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007.Management is currently assessing the potential impact of SFAS No. 159 on the Company’s financial condition and results of operations. In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”), which provides interpretive guidance on the consideration of the effects of prior year misstatements in quantifying current year misstatements for the purpose of a materiality assessment.SAB 108 allows registrants to record a one time cumulative effect adjustment to beginning retained earnings in the year of adoption to correct errors existing in prior years deemed to be material in the current year that previously had been considered immaterial.SAB 108 is effective for the fiscal year ending June 30, 2007.The Company assessed the impact of adoption of SAB 108 on its consolidated financial statements and determined that there were no uncorrected misstatements deemed to be material under the new interpretive guidance provided in SAB 108. 48 In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” (“SFAS No. 157”), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information.This statement is effective for fiscal years beginning after November 15, 2007.Management is currently assessing the potential impact of SFAS No. 157 on the Company’s financial condition and results of operations. In June 2006, the FASB issued FASB Interpretation Number 48, “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No.109” (“FIN 48”).FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The Company must determine whether it is “more-likely-than-not” that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position.Once it is determined that a position meets the more-likely-than-not recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements.FIN 48 applies to all tax positions related to income taxes subject to FASB Statement No.109, Accounting for Income Taxes.The interpretation clearly scopes out income tax positions related to FASB Statement No.5, Accounting for Contingencies.FIN 48 is effective for fiscal years beginning after December 15, 2006.The cumulative effect of applying the provisions of FIN 48 will be reported as an adjustment to the opening balance of retained earnings on July1, 2007.Managementis currently reviewing whetherthe adoption of this statement will have a material effect on the Company’s financial condition and results of operations. In May2005, the Financial Accounting Standards Board (“FASB”) issued SFAS No.154, “Accounting Changes and Error Corrections, a replacement of APB No.20 and FAS No.3” (“SFAS No.154”).SFAS 154 changes the requirements for the accounting for and reporting of a change in accounting principle. SFAS 154 also applies to all voluntary changes in accounting principle. It also applies to changes required by an accounting pronouncement in the unusual instance that the pronouncement does not include specific transition provisions. When a pronouncement includes specific transition provisions, those provisions should be followed. SFAS 154 is effective for all accounting changes and corrections of errors made in fiscal years beginning after December15, 2005.The adoption of SFAS No. 154 did not have any impact on the Company’s financial condition and results of operations. 2. FIXED ASSETS Fixed assets at cost less accumulated depreciation and amortization are summarized as follows (in thousands): As of June 30, 2007 2006 Estimated Useful Life Computers and office equipment $ 3,500 $ 6,667 3-5 Years Furniture and fixtures 1,081 1,059 5 Years Leasehold improvements 383 385 5-7 Years 4,964 8,111 Less accumulated depreciation 3,754 6,891 $ 1,210 $ 1,220 Depreciation expense was $564,000, $660,000 and $709,000 in 2007, 2006 and 2005, respectively. 3. ADVANCES FROM CUSTOMERS Advances from customers represent contractual payments received by the Company.It is principally comprised of support and maintenance revenue that is paid by customers in advance monthly, quarterly or annually in accordance with support contracts.Support revenue is recognized ratably over the terms of the support contracts. 49 4. ACCRUED EXPENSES AND LIABILITIES Accrued expenses and other current liabilities consist of the following (in thousands): As of June 30, 2007 2006 Payroll and related benefits $ 1,934 $ 856 Accounting, legal and other professional fees 455 393 Income taxes payable 249 - Contract labor 39 160 Royalties 254 254 Deferred rent 14 118 Other 566 379 $ 3,511 $ 2,160 5. NOTES PAYABLE In November 2003, the Company entered into a note payable agreement in the amount of $100,000.The note is secured by certain furniture and equipment and is payable in monthly installments of $2,000through August2007.The note does not bear interest, and the related implied discount of $11,000 is being amortized over the life of the agreement. 6. STOCK BASED COMPENSATION Share Option Plan The Company's 2003 Equity Incentive Plan, approved by the shareholders in December 2003, provides additional compensation incentives to encourage high levels of performance and employee retention, other key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors.In February 2005, the shareholders approved increasing the number of shares that may be issued under such plan from 500,000 to 1,000,000.In December 2005, the shareholders approved increasing the number of shares that may be issued under such plan from 1,000,000 to 2,000,000.Shares may be issued as either incentive stock options, nonqualified stock options, or restricted common stock.Options may be granted for a period of up to ten years.Restricted common stock awards may be subject to vesting restrictions and may be forfeited if certain performance factors are not maintained.The plan provides that a maximum of 1,700,000 shares may be issued as any combination of restricted stock, options and restricted stock unit awards.The additional 300,000 shares of common stock can only be granted as option awards.As of June 30, 2007, 1,208,000 shares were available for issuance under this Plan. The Company's 2001 Stock Option Plan, approved by the shareholders in January 2002, provides additional compensation incentives for high levels of performance and productivity by management, other key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors.Up to 900,000 shares may be issued and sold under such plan and may be issued as either incentive stock options, to eligible persons, or nonqualified stock options.Options may be granted for a period of up to ten years, with option prices not less than fair market value on the date of grant for incentive stock options, not less than 85% of fair market value for nonqualified stock options, and not less than 110% of fair market value for owners of more than 10% of the Company's outstanding voting stock.As of June 30, 2007 no options were available to be issued under this Plan. The Company's 1997 Stock Option Plan for Non-Employee Directors, which provided compensation to directors for their services without the expenditure of cash, was intended to increase ownership interest of the non-employee directors. Options granted under this plan were exercisable at 100% of the fair market value on the date of grant and were for terms of eight years and vested in two equal installments during the year issued. Shares granted under this plan were limited to 500,000. This Plan was terminated effective January 2002, and no additional options are available to be issued under this Plan. 50 The Company's Equity Incentive Plan, approved by its shareholders in January 1992 and amended in March 2000, provided additional compensation incentives for high levels of performance and productivity by management and other key employees of the Company. The combined number of shares issued or available for issuance under this plan could not exceed thirty percent of the issued and outstanding common stock of the Company and not more than 700,000 shares could have been issued as incentive stock options. Options could have been granted for a period up to ten years, with option prices not less than fair market value on the date of grant for incentive stock options, not less than 50% of fair market value for nonqualified stock options, and not less than 110% of fair market value for owners of more than 10% of the Company's outstanding voting stock. This plan was terminated effective January 2002, and no additional options are available to be issued under this Plan. The Company accounts for stock-based compensation following the provisions of SFAS 123R, which establishes a fair value-based method of accounting for stock-based compensation.The fair value of stock options is determined at the date of grant and is charged to compensation expense over the vesting period of the options.The aggregate noncash stock based compensation expense amounted to $606,000 and $335,000 for the years ended June 30, 2007 and 2006, respectively.The fiscal 2007 stock based compensation expense included a charge of $469,000, which related to the accelerated vesting of certain outstanding and unvested stock options, pursuant to the terms of the 2003 Equity Incentive Plan, upon the acquisition by a third party of more than twenty percent of Mediware’s common stock. The fair value of options at date of grant was estimated using the Black-Scholes option pricing model utilizing the following assumptions: For the Year Ended June 30, 2007 2006 2005 Risk-free interest rates 4.56%-5.10% 4.18%-5.11% 4.00%-4.50% Expected option life in years 2
